            Case 19-15509-EPK        Doc 220      Filed 04/21/20      Page 1 of 39
                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                             West Palm Beach Division
                               www.flsb.uscourts.gov

In re:                                          Case No. 19-15509-BKC-EPK

BRUCE STEVEN FRANK,                             Chapter 11

      Debtor.
___________________________________/

                DISCLOSURE STATEMENT IN SUPPORT OF PLAN OF
                   REORGANIZATION OF BRUCE STEVEN FRANK


IMPORTANT: THIS DISCLOSURE STATEMENT CONTAINS INFORMATION THAT MAY BEAR
UPON YOUR DECISION TO ACCEPT OR REJECT THE PROPOSED CHAPTER 11 PLAN.
PLEASE READ THIS DOCUMENT WITH CARE.


Submitted on April 21, 2020 by:

LEIDERMAN SHELOMITH ALEXANDER +
SOMODEVILLA, PLLC
2699 Stirling Road, Suite C401
Fort Lauderdale, Florida 33312
Tel. 954.920.5355 Fax. 954.920.5371
Zach B. Shelomith - Fla. Bar No. 0122548
zbs@lsaslaw.com
Attorneys for the Debtor




                          ________________________
                       Leiderman Shelomith Alexander + Somodevilla, PLLC
                                    Miami | Fort Lauderdale
                Case 19-15509-EPK          Doc 220      Filed 04/21/20      Page 2 of 39
                                                                                 Case No. 19-15509-BKC-EPK
                                                                                                Page 2 of 25

I.     INTRODUCTION

       This is the Disclosure Statement (the “Disclosure Statement”) in the Chapter 11 case of Bruce
Steven Frank (the “Debtor”), who is the Plan Proponent. This Disclosure Statement contains
information about the Debtor and describes the Plan of Reorganization (the “Plan”) filed by the
Debtor on April 21, 2020. Your rights may be affected. You should read the Plan and this
Disclosure Statement carefully and discuss them with your attorney. If you do not have an
attorney, you may wish to consult one.

       The proposed distributions under the Plan are discussed below. General unsecured creditors
are classified in Class 7 and will receive a distribution of approximately 0.7842% of their allowed
claims, which is greater than the amount that such creditors would receive in a Chapter 7 liquidation.

       A.      Purpose of This Document

       This Disclosure Statement describes:

       •      The Debtor and significant events during the bankruptcy case;
       •      How the Plan proposes to treat claims of the type you hold (i.e., what you will receive
on your claim if the plan is confirmed);
       •      Who can vote on or object to the Plan;
       •      What factors the Bankruptcy Court (the “Court”) will consider when deciding whether to
confirm the Plan;
       •      Why the Debtor believes the Plan is feasible, and how the treatment of your claim
under the Plan compares to what you would receive on your claim in liquidation; and
       •      The effect of confirmation of the Plan.

       Be sure to read the Plan as well as the Disclosure Statement. This Disclosure Statement
describes the Plan, but it is the Plan itself that will, if confirmed, establish your rights.

       B.      Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing

       The Court has not yet confirmed the Plan described in this Disclosure Statement. This section
describes the procedures pursuant to which the Plan will or will not be confirmed.

               1.     Deadline for Voting to Accept or Reject the Plan

        If you are entitled to vote to accept or reject the Plan, vote on the enclosed ballot and return
the ballot in the enclosed envelope to the Clerk of Court, United States Bankruptcy Court, 1515 North
Flagler Drive, Suite 801, West Palm Beach, FL 33401. See section IV.A. below for a discussion of
voting eligibility requirements.

      Your ballot must be received by ___________ or it will not be counted. (Please note: all
blanks contained in this Disclosure Statement will be filled in upon approval of the Disclosure
Statement, for the version to be mailed to all creditors and interested parties.)




                                ________________________
                             Leiderman Shelomith Alexander + Somodevilla, PLLC
                                          Miami | Fort Lauderdale
                Case 19-15509-EPK          Doc 220      Filed 04/21/20      Page 3 of 39
                                                                                 Case No. 19-15509-BKC-EPK
                                                                                                Page 3 of 25

              2.      Deadline for Objecting to the Confirmation of the Plan

      Objections to the confirmation of the Plan must be filed with the Court and served upon Zach
B. Shelomith, Counsel for the Debtor, 2699 Stirling Rd # C401, Ft. Lauderdale, FL 33312 by
___________________.

              3.      Identity of Person to Contact for More Information

     If you want additional information about the Plan, you should contact Zach B. Shelomith,
Counsel for the Debtor, 2699 Stirling Rd # C401, Ft. Lauderdale, FL 33312.

       C.     Disclaimer

        On ______________, the Court approved this Disclosure Statement as containing
adequate information to enable parties affected by the Plan to make an informed judgment
about its terms. The Court has not yet determined whether the Plan meets the legal
requirements for confirmation, and the fact that the Court has approved this Disclosure
Statement does not constitute an endorsement of the Plan by the Court, or a recommendation
that it be accepted.

II.    BACKGROUND

       A.     Events Leading to Chapter 11 Filing

      The Debtor is an individual and held controlling interests in several companies involved in the
motion picture theater industry, as well as ownership of commercial real properties, many of which
themselves are currently Chapter 11 debtors. A list of those companies is provided in the Debtor’s
Schedules [ECF No. 1].

       The various motion picture theater operators were unable to absorb the expenses associated
with the closing of unprofitable theaters, which led to several of these companies filing their own
Chapter 11 cases. This affected those other companies that were involved in the ownership of
commercial real properties, and several of these companies also filed Chapter 11 cases. The Debtor
personally guaranteed much of the debt of these several companies. With no further income source
from these companies, the Debtor became unable to repay the debt obligations that he personally
guaranteed. The Debtor therefore filed this Chapter 11 proceeding in order to obtain a fresh start and
provide for a distribution to creditors, in an amount in excess of what such creditors would receive in
a Chapter 7 proceeding.

        Currently, the only companies for which the Debtor has an ownership interest, which were
actively engaged in business prior to the COVID-19 pandemic, were: (a) Superplay Development
Group, LLC (“Superplay Development”) (whereby the Debtor owns 17.5% of the common shares of
Superplay Development); and (b) Superplay, LLC (“Superplay”) (whereby the Debtor owns 22.5% of
the common shares of Superplay). (Superplay Development and Superplay shall hereinafter be
defined as the “Superplay Entities”). The Debtor does not currently derive any income from the
Superplay Entities. The Debtor’s interest(s) in the Superplay Entities are collateralized by pledges in
favor of Larsen Capital, LLC (“Larsen Capital”), to the extent that Larsen Capital has a valid claim
against the Debtor, as described below.


                                ________________________
                             Leiderman Shelomith Alexander + Somodevilla, PLLC
                                          Miami | Fort Lauderdale
                Case 19-15509-EPK         Doc 220      Filed 04/21/20      Page 4 of 39
                                                                                Case No. 19-15509-BKC-EPK
                                                                                               Page 4 of 25

       As of the date of this Disclosure Statement, the Debtor currently works as a real estate agent
and also provides consulting services related to his industry experience. The Debtor provides those
consulting services through J Frank Consulting, LLC (“JFC”), which is an entity owned solely by the
Debtor’s non-filing spouse, Joyce Frank (“Joyce”).

         B.     Significant Events During the Bankruptcy Case

        This case was filed on April 26, 2019 (the “Petition Date”). The Debtor has since been
diligently working with his secured and unsecured creditors, in an attempt to come to a consensual
Plan.

        The Debtor retained Zach B. Shelomith, Esq. and Leiderman Shelomith Alexander +
Somodevilla, PLLC (“LSAS”), as his bankruptcy counsel, on May 19, 2019, nunc pro tunc to the
Petition Date [ECF No. 22]. On May 31, 2019, the Court authorized LSAS’s employment as the
Debtor’s counsel, nunc pro tunc to the Petition Date [ECF No. 42]. The Debtor retained his
accountant, Alan Fyne and Dinnall Fyne & Company Inc. (“DFC”) on May 19, 2019, nunc pro tunc to
the Petition Date [ECF No. 23]. On May 31, 2019, the Court authorized DFC’s employment as the
Debtor’s accountant, nunc pro tunc to the Petition Date [ECF No. 43].

       On August 15, 2019, the Debtor filed the Debtor’s Expedited Motion to (A) Approve Sale of
Real Property, Free and Clear of Liens, Claims and Encumbrances; (B) Authorize Debtor to Enter
into Contract for Sale of Real Property; and (C) Approve Payment of Commission to Broker and
Debtor from Closing Proceeds [ECF No. 84] (the “Motion to Approve Sale”). By virtue of the Motion
to Approve Sale, the Debtor sought to sell his real property located at 392 Eagle Dr, Jupiter, FL
33477 (the “Eagle Drive Property”). The Debtor also filed ancillary motions related to the Motion to
Approve Sale and the Eagle Drive Property [see ECF Nos. 76, 78, 85 and 86].

       Objections were filed to the Motion to Approve Sale [see ECF Nos. 100 and 103]. Significant
negotiations ensued by and between counsel for the Debtor, Larsen Capital, Investors Bank and The
Bancorp Bank (“Bancorp”) (who are among the largest creditors in this bankruptcy proceeding), at the
hearing on the Motion to Approve Sale on September 5, 2019. Ultimately, these parties resolved any
and all differences relating to the Motion to Approve Sale, which resulted in an Order Granting
Debtor’s Expedited Motion to (A) Approve Sale of Real Property, Free and Clear of Liens, Claims and
Encumbrances; (B) Authorize Debtor to Enter into Contract for Sale of Real Property; and (C)
Approve Payment of Commission to Broker and Debtor from Closing Proceeds [ECF No. 111] (the
“Eagle Drive Property Sale Order”).

        The Eagle Drive Property Sale Order approved the sale of the Eagle Drive Property, and set
forth how the gross sales proceeds, which totaled $6,150,000.00, were to be distributed. Ultimately,
Professional Bank, which held a first mortgage against the Eagle Drive Property (see Claim # 24-1),
was paid in full (on account of its first mortgage against the Eagle Drive Property), and amounts were
also made to Larsen Capital, Bancorp and Investors Bank [see ECF No. 111]. The Debtor was paid
a real estate commission in the amount of $49,200.00, on account of being the listing agent for the
sale through The Sheehan Agency, which also received its share of the real estate commission,
pursuant to the Eagle Drive Property Sale Order. However, after payments of these amounts, there
were no net proceeds available to the Debtor, on account of his ownership interest in the Eagle Drive
Property. Nevertheless, the sale of the Eagle Drive Property satisfied numerous obligations, was in
the best interest of the bankruptcy estate, and the Debtor was able to avoid the ongoing and
significant cost and maintenance of retaining the Eagle Drive Property.

                                ________________________
                            Leiderman Shelomith Alexander + Somodevilla, PLLC
                                         Miami | Fort Lauderdale
                Case 19-15509-EPK          Doc 220      Filed 04/21/20      Page 5 of 39
                                                                                 Case No. 19-15509-BKC-EPK
                                                                                                Page 5 of 25

        Thereafter, the Debtor endeavored to negotiate with numerous of his creditors, including those
creditors who alleged that their claims should be deemed non-dischargeable, pursuant to 11 U.S.C. §
523. The Debtor was ultimately able to resolve all such non-dischargeable claims, and the
settlement(s) relating thereto either have been filed with the Court or will be filed with the Court for
approval forthwith.

       During this time period, the Debtor also worked with his accountant in completing all
necessary tax returns and preparing the Five Year Cash Flow Projections, which are attached hereto
as Exhibit “A”. Finally, the Debtor, through counsel, also objected to numerous claims [see ECF Nos.
176, 177, 178 and 179], most of which have either been resolved or adjudicated by this Court [see
ECF Nos. 187, 198, 199, 200 and 201].

       On April 21, 2020, the Debtor filed his Plan, which provides for certain payments and
treatment to secured, priority unsecured and general unsecured creditors. Additional information
regarding the significant events of this bankruptcy case can be found by reviewing the docket on
CM/ECF.

       The Debtor believes that the Plan is feasible and provides all of his disposable income for a
five-year period to his general unsecured creditors. A detailed description of the Debtor’s income,
expenses and proposed payment to creditors is contained in the Debtor’s Five-Year Cash Flow
Projections (including the Debtor’s significant assumptions thereto), attached as Exhibit “A”.

         C.     Projected Recovery of Avoidable Transfers

        The Debtor conducted an analysis of all transfers made in the four (4) years preceding the
Petition Date, primarily by reviewing his bank statements for this time period. After analysis, the
Debtor does not believe that any preference, fraudulent conveyance, or other avoidance actions
exist, other than the Claims Against Larsen, identified below.

         D.     Claims Objections

      Except to the extent that a claim is already allowed pursuant to a final non-appealable order,
the Debtor reserves the right to object to claims. Therefore, even if your claim is allowed for voting
purposes, you may not be entitled to a distribution if an objection to your claim is later upheld. The
procedures for resolving disputed claims are set forth in Article IV of the Plan.

         E.     Current and Historical Financial Conditions

       The identity and fair market value of the Debtor’s assets are listed in the Debtor’s Schedules
[ECF No. 1]. Further information can also be reviewed in the Debtor’s various Monthly Operating
Reports, which are filed of record in this proceeding, and available upon request to the Debtor’s
counsel. Additionally, the Debtor’s Schedules are available upon request to the Debtor’s counsel.
The Debtor’s Five-Year Cash Flow Projections and Significant Assumptions are set forth in Exhibit
“A”. A Liquidation Analysis is set forth in Exhibit “B”.




                                ________________________
                             Leiderman Shelomith Alexander + Somodevilla, PLLC
                                          Miami | Fort Lauderdale
                 Case 19-15509-EPK          Doc 220      Filed 04/21/20      Page 6 of 39
                                                                                  Case No. 19-15509-BKC-EPK
                                                                                                 Page 6 of 25

III.    SUMMARY OF THE PLAN OF REORGANIZATION AND TREATMENT OF CLAIMS
        AND EQUITY INTERESTS

        A.      What is the Purpose of the Plan of Reorganization?

        As required by the Code, the Plan places claims and equity interests in various classes and
describes the treatment each class will receive. The Plan also states whether each class of claims or
equity interests is impaired or unimpaired. If the Plan is confirmed, your recovery will be limited to the
amount provided by the Plan.

        B.      Unclassified Claims

       Certain types of claims are automatically entitled to specific treatment under the Code. They
are not considered impaired, and holders of such claims do not vote on the Plan. They may,
however, object if, in their view, their treatment under the Plan does not comply with that required by
the Code. As such, the Debtor has not placed the following claims in any class:

                1.      Administrative Expenses

       Administrative expenses are costs or expenses of administering the Debtor’s Chapter 11 case
which are allowed under 11 U.S.C. § 507(a)(2). Administrative expenses also include the value of
any goods sold to the Debtor in the ordinary course of business and received within 20 days before
the date of the bankruptcy petition, if any. The Code requires that all administrative expenses be
paid on the Effective Date of the Plan, unless a particular claimant agrees to a different treatment.
The Debtor requests that the Court set an administrative claims bar date of fifteen (15) days after the
date of confirmation of the Plan.

       The following chart lists the Debtor’s estimated administrative expenses and their proposed
treatment under the Plan:

                     Type                Estimated                     Proposed Treatment
                                        Amount Owed

       Expenses Arising in the         Unknown              Paid in full on the Effective Date of the
       Ordinary Course of Business                          Plan, or according to terms of obligation,
       After the Petition Date                              if later. The Debtor has been paying
                                                            post-petition expenses in the normal
                                                            course, and does not believe that any
                                                            amounts are due and owing.

       The Value of Goods Received     $0.00                N/A
       in the Ordinary Course of
       Business Within 20 Days
       Before the Petition Date
       Professional Fees, as                                See below
                                       Est. $150,000.00
       approved by the Court.

       Clerk’s Office Fees             $0.00                N/A
       Other administrative expenses
                                       $0.00                N/A


                                 ________________________
                              Leiderman Shelomith Alexander + Somodevilla, PLLC
                                           Miami | Fort Lauderdale
                Case 19-15509-EPK           Doc 220      Filed 04/21/20      Page 7 of 39
                                                                                  Case No. 19-15509-BKC-EPK
                                                                                                 Page 7 of 25

     Office of the U.S. Trustee        Unknown              Paid in full on the Effective Date of the
     Fees                                                   Plan.

     TOTAL                             Est. $150,000.00

Treatment of administrative professional expenses:

  Administrative           The administrative professional fees and costs of the Debtor’s attorneys and
  Professional Fees and    the Debtor’s accountant are subject to final allowance by the Court, after the
  Costs of Debtor’s        filing of the appropriate fee application(s) and notice and hearing. The exact
  Professionals            amount of such fees and costs will be determined at the Confirmation
                           Hearing of the Plan. Such fees and costs shall be paid in full on the Effective
                           Date of the Plan, in cash, or upon such other terms as may be agreed upon
                           by the holder of the claim and the Debtor. To the extent that such fees and
                           costs are not paid in full on the Effective Date of the Plan, in cash, then such
                           administrative professional fees and costs shall be paid from the Additional
                           Non-Exempt Funds described below. Any administrative professional fees
                           and costs that are incurred post-confirmation are not included herein and are
                           not subject to the Court’s approval.
  Alleged Administrative   The State of New Jersey Division of Taxation filed Claim # 32, in the amount
  Fees of the State of     of $50,000.00, asserting an administrative tax claim relating to FEC Towne,
  New Jersey Division      LLC. The Debtor has filed an Objection to Claim [ECF No. 179] as to Claim
  of Taxation              # 32 on numerous grounds and does not believe that the State of New
                           Jersey Division of Taxation is entitled to any administrative claim in this
                           proceeding. However, to the extent that the Court determines that the State
                           of New Jersey Division of Taxation is, in fact, entitled to an administrative tax
                           claim, then such claim shall be paid in full on the Effective Date of the Plan,
                           in cash, or over a term of sixty (60) months from the Petition Date, or upon
                           such other terms as may be agreed upon by the State of New Jersey
                           Division of Taxation and the Debtor. To the extent that such Allowed
                           Administrative Expense Claim is not paid in full on the Effective Date of the
                           Plan, in cash, then such Allowed Administrative Expense Claim shall be paid
                           from the Additional Non-Exempt Funds described below.

              2.      Priority Tax Claims

        Priority tax claims are unsecured income, employment, and other taxes described by 11
U.S.C. § 507(a)(8). Unless the holder of such an 11 U.S.C. § 507(a)(8) priority tax claim agrees
otherwise, it must receive the present value of such claim, in regular installments paid over a period
not exceeding 5 years from the order of relief. The Debtor does not believe that any § 507(a)(8)
priority tax claims exist, except secured ad valorem priority tax claims under 11 U.S.C. §
507(a)(8)(B), which are treated as set forth in the Plan, described below.

              3.      United States Trustee Fees

       All fees required to be paid by 28 U.S.C. §1930(a)(6) (U.S. Trustee Fees) will accrue and be
timely paid until the case is closed, dismissed, or converted to another chapter of the Code.
Specifically, the Debtor will pay the U.S. Trustee the appropriate sum required pursuant to 28 U.S.C.
§ 1930(a)(6), through the date of confirmation of the Plan, within fourteen (14) business days of the
entry of an order confirming the Plan. Furthermore, the Debtor (as reorganized) will file with the
Court post-confirmation Quarterly Operating Reports and pay the U.S. Trustee the appropriate sum
                                  ________________________
                              Leiderman Shelomith Alexander + Somodevilla, PLLC
                                           Miami | Fort Lauderdale
                    Case 19-15509-EPK      Doc 220      Filed 04/21/20      Page 8 of 39
                                                                                 Case No. 19-15509-BKC-EPK
                                                                                                Page 8 of 25

required pursuant to 28 U.S.C. § 1930(a)(6) for post-confirmation periods within the time period set
forth in 28 U.S.C. § 1930(a)(6), based upon all post-confirmation disbursements, until the earlier of
the closing of this case by the issuance of a Final Decree by the Bankruptcy Court, or upon the entry
of an Order by the Bankruptcy Court dismissing this case or converting this case to another Chapter
under the U.S. Bankruptcy Code.

       C.      Classes of Claims and Equity Interests

        The following are the classes set forth in the Plan, and the proposed treatment that they
will receive under the Plan:

               1.       Classes of Secured Claims

        Allowed Secured Claims are claims secured by property of the Debtor’s bankruptcy estate (or
that are subject to setoff) to the extent allowed as secured claims under 11 U.S.C. § 506. If the value
of the collateral or setoffs securing the creditor’s claim is less than the amount of the creditor’s
allowed claim, the deficiency will be classified as a general unsecured claim.

      The following chart lists all classes containing Debtor’s secured prepetition claims and their
proposed treatment under the Plan:

            Class           Impairment                               Treatment
  Class 3A – Secured       Unimpaired     Class 3A, the Secured Claim of Professional Bank (first
  Claim of Professional                   mortgage on real property), is unimpaired by the Plan. This
  Bank (first mortgage                    claim was secured by the real property located at 392 Eagle
  on real property)                       Dr, Jupiter, FL 33477 (the “Eagle Drive Property”), which was
  (Claim # 24)                            owned by the Debtor and his non-filing spouse, Joyce Frank
                                          (“Joyce”). The Eagle Drive Property was sold (the “Eagle
  Total claim amount:                     Drive Property Sale”), pursuant to the Court’s September 9,
  $3,614,156.07                           2019 Order Granting Debtor’s Expedited Motion to (A)
  (secured =                              Approve Sale of Real Property, Free and Clear of Liens,
  $3,614,156.07;                          Claims and Encumbrances; (B) Authorize Debtor to Enter
  unsecured = $0.00)                      Into Contract for Sale of Real Property; and (C) Approve
                                          Payment of Commission to Broker and Debtor from Closing
                                          Proceeds [ECF No. 111] (the “Eagle Drive Property Sale
                                          Order”).
                                          This claim was completely paid and satisfied by virtue of the
                                          Eagle Drive Property Sale. There was no unsecured
                                          deficiency. Accordingly, this claim will be deemed paid in full
                                          and Professional Bank will not be entitled to a Class 7
                                          General Unsecured Claim.
  Class 3B – Secured       Unimpaired     Class 3B, the Secured Claim of Professional Bank (first
  Claim of Professional                   mortgage on real property), is unimpaired by the Plan. This
  Bank (first mortgage                    claim is secured by the real property located at 183 Golf
  on real property)                       Village Blvd, Jupiter, FL 33458 (the “Golf Village Property”),
  (Claim # 25)                            which is owned solely by Joyce. The Debtor is a co-obligor
                                          on the underlying Fixed-Adjustable Rate Note (the “Golf
  Total claim amount:                     Village Note”), and Joyce is the mortgagor on the underlying
  $308,450.11 (secured                    Mortgage (the “Golf Village Mortgage”), joined by the Debtor.
  = $308,450.11;

                                ________________________
                             Leiderman Shelomith Alexander + Somodevilla, PLLC
                                          Miami | Fort Lauderdale
              Case 19-15509-EPK        Doc 220      Filed 04/21/20      Page 9 of 39
                                                                             Case No. 19-15509-BKC-EPK
                                                                                            Page 9 of 25

unsecured = $0.00)                    The Golf Village Note and Golf Village Mortgage are being
                                      paid in the ordinary course and the Debtor and Joyce are
                                      current in their obligations to Professional Bank under the
                                      Golf Village Note and Golf Village Mortgage. The Golf Village
                                      Note and Golf Village Mortgage shall remain in full force and
                                      effect and shall not be otherwise modified by virtue of the
                                      Plan. The Debtor and Joyce shall remain fully bound by the
                                      terms of the Golf Village Note and Golf Village Mortgage.
                                      Accordingly, Professional Bank will not be entitled to a Class
                                      7 General Unsecured Claim.
Class 4 – Secured      Impaired       Class 4, the alleged Secured Claim of Larsen Capital, LLC
Claim of Larsen                       (“Larsen Capital”) (second mortgage on real property and
Capital, LLC (second                  pledge against securities) (the “Larsen Claim”), is impaired by
mortgage on real                      this Plan. The alleged Larsen Claim was secured by the
property and pledge                   Eagle Drive Property, and if allowed, is further secured by
against securities)                   pledges against the Debtor’s interest(s) in: (a) Superplay
(Claim # 26)                          Development Group, LLC (“Superplay Development”)
                                      (whereby the Debtor owns 17.5% of the common shares of
Total claim amount:                   Superplay Development); and (b) Superplay, LLC
$1,002,199.10                         (“Superplay”) (whereby the Debtor owns 22.5% of the
(secured =                            common shares of Superplay). (Superplay Development and
$1,002,199.10;                        Superplay shall hereinafter be defined as the “Superplay
unsecured = $0.00)                    Entities”).
                                      With respect to Larsen Capital’s secured claim against the
                                      Eagle Drive Property, the Eagle Drive Property Sale fully and
                                      completely satisfied Larsen Capital’s secured claim against
                                      the Eagle Drive Property (pursuant to the Eagle Drive
                                      Property Sale Order), to the extent such Larsen Claim is
                                      allowed, and further fully and completely satisfied Larsen
                                      Capital’s Post-Petition Loan, as identified and defined in the
                                      Court’s Order Granting Debtor’s Motion to Incur Post-Petition
                                      Debt [ECF No. 115]. Thereafter, after taking into account the
                                      sales proceeds received, Larsen Capital claimed to be owed
                                      the amount of $1,002,199.10, pursuant to the various loan
                                      documents attached to its Proof of Claim (Claim # 26). The
                                      Debtor disputes that Larsen Capital is owed such amounts.
                                      Such remaining Larsen Claim remains an alleged secured
                                      claim against the Superplay Entities.
                                      To the extent that the Larsen Claim is allowed, then unless
                                      otherwise adjudicated by any subsequent Court order (or
                                      judgment), the Debtor will transfer his interest(s) in the
                                      Superplay Entities to Larsen Capital, in full and complete
                                      satisfaction and release of any and all amounts owed by the
                                      Debtor or Joyce Frank to Larsen Capital, and any further
                                      claim in this bankruptcy proceeding. Accordingly, upon such
                                      transfer, any allowed claim(s) owing to Larsen Capital will be
                                      deemed paid in full and Larsen Capital will not be entitled to a
                                      Class 7 General Unsecured Claim. Furthermore, by virtue of
                                      such transfer, in the event that such claim(s) are allowed,
                                      Larsen Capital will be paid in full, and shall release Joyce
                                      Frank of any and all liability, as well. This treatment shall not
                                      affect or release any Claims Against Larsen, as identified in ¶

                            ________________________
                         Leiderman Shelomith Alexander + Somodevilla, PLLC
                                      Miami | Fort Lauderdale
                Case 19-15509-EPK          Doc 220      Filed 04/21/20      Page 10 of 39
                                                                                  Case No. 19-15509-BKC-EPK
                                                                                                Page 10 of 25

                                           3.02 of the Plan, unless otherwise adjudicated by any
                                           subsequent Court order (or judgment). Nothing stated herein
                                           shall act as a waiver of the Debtor’s right to object to the
                                           Larsen Claim or make any other claim(s) against Larsen
                                           Capital (or any related individuals or entities).
  Class 5 – Secured         Impaired       Class 5, the Secured Claim of NEC Financial Services, LLC
  Claim of NEC                             (“NEC Financial Services”) (judgment lien on real property), is
  Financial Services,                      impaired by the Plan. This claim was secured by the Eagle
  LLC (judgment lien on                    Drive Property. Pursuant to the Eagle Drive Property Sale
  real property) (Claim #                  Order, any holders of valid judgment liens against the Eagle
  10)                                      Drive Property shall be treated as set forth in the Order
                                           Granting Debtor’s Motion to Avoid Judicial Liens on Exempt
  Total claim amount:                      Property [ECF No. 117] (the “Judicial Lien Order”).
  $44,429.79 (secured
  = $0.00; unsecured =                     Pursuant to the Judicial Lien Order, the NEC Judgment Lien
  $44,429.79)                              (as defined in the Judicial Lien Order) “shall attach to the
                                           Debtor’s net proceeds of the sale of the [Eagle Drive
                                           Property]”. However, by virtue of the payments to various
                                           lienholders and other amounts set forth in ¶ 10 of the Eagle
                                           Drive Sale Order, there were no net proceeds of the sale
                                           available to the Debtor. As such, NEC Financial Services
                                           has a wholly unsecured claim in this bankruptcy proceeding.
                                           Accordingly, NEC Financial Services shall have an allowed
                                           general unsecured claim in the amount of $44,429.79 and
                                           shall be entitled to a Class 7 General Unsecured Claim in
                                           such amount.

       2.      Classes of Priority Unsecured Claims

       Certain priority claims that are referred to in 11 U.S.C. §§ 507(a)(1), (4), (5), (6) and (7) are
required to be placed in classes. The Code requires that each holder of such a claim receive cash on
the Effective Date of the Plan equal to the allowed amount of such claim. However, a class of
holders of such claims may vote to accept different treatment.

      The following chart lists all classes containing Debtor’s priority unsecured claims and their
proposed treatment under the Plan:

            Class           Impairment                                Treatment
  Class 1 – Unsecured       Unimpaired     Class 1, the Unsecured Priority Claim of the State of New
  Priority Claim of the                    Jersey – Division of Taxation Bankruptcy (the “State of New
  State of New Jersey –                    Jersey”), in the amount of $214,740.71, is unimpaired by the
  Division of Taxation                     Plan. The Debtor disputes the correct amount of the State of
  Bankruptcy (Claim #                      New Jersey’s claim, and has filed an Objection to Claim [ECF
  31)                                      No. 179], in order to establish the correct amount of the
                                           allowed unsecured priority claim, which remains pending.
  Total priority claim                     The State of New Jersey will be paid in full (the full amount of
  amount: $214,740.71                      its allowed unsecured priority claim), plus statutory interest,
                                           over 60 months from the Petition Date, in equal quarterly
                                           payments, which will begin on the first day of the month
                                           following the Effective Date of the Plan, and continue on the
                                           first day of every quarter thereafter. The amount due to the

                                 ________________________
                              Leiderman Shelomith Alexander + Somodevilla, PLLC
                                           Miami | Fort Lauderdale
                Case 19-15509-EPK       Doc 220      Filed 04/21/20      Page 11 of 39
                                                                               Case No. 19-15509-BKC-EPK
                                                                                             Page 11 of 25

                                        State of New Jersey may be reduced during the Plan Period
                                        by any payment on account of any Additional Non-Exempt
                                        Funds, as described in ¶ 3.02 in the Plan.
  Class 2 – Other        Unimpaired     Other than set forth above, no other undisputed, non-
  Priority Claims                       contingent and liquidated priority claims of a known amount
                                        have been scheduled by the Debtor, no other priority claims
                                        have been filed by any creditor, and the Debtor does not
                                        believe that any other priority claims exist. However, in the
                                        event that it is determined by the Court that any additional
                                        priority claims do exist, then each holder of a Class 2 Priority
                                        Claim will be paid in full, over 60 months from the Effective
                                        Date, in 20 equal quarterly payments, which will begin on the
                                        first day of the month following the Effective Date of the Plan,
                                        and continue on the first day of every quarter thereafter.

       3.      Classes of General Unsecured Claims

        General unsecured claims are not secured by property of the estate and are not entitled to
priority under 11 U.S.C. § 507(a). The following chart identifies the Plan’s proposed treatment of
Class 6 General Unsecured Non-Dischargeable Claim of Investors Bank and Class 7 General
Unsecured Creditors:

            Class        Impairment                                Treatment
  Class 6 – General      Impaired       Class 6, the General Unsecured Non-Dischargeable Claim of
  Unsecured Non-                        Investors Bank (“Investors”), is impaired by the Plan. The
  Dischargeable Claim                   claim is a general unsecured claim. However, Investors
  of Investors Bank                     asserted that the debt owed is non-dischargeable, pursuant
  (Claim # 9)                           to 11 U.S.C. § 523(a)(4) and (6) (the “Non-Dischargeability
                                        Claim”).
  Total claim amount:
  $3,158,046.46                         The Debtor and Investors resolved the Non-Dischargeability
                                        Claim (the “Investors Bank Settlement”), and entered into a
                                        Settlement Agreement (the “Investors Settlement
                                        Agreement”) such that Investors shall be entitled to the entry
                                        of a non-dischargeable agreed judgment (the “Judgment”) in
                                        the amount of $300,000.00. On April 16, 2020, the Debtor
                                        filed a Motion to Approve Settlement Between the Debtor,
                                        Joyce Frank and Investors Bank [ECF No. 216] (the
                                        “Investors Settlement Motion”), to obtain approval of the
                                        Investors Bank Settlement, which remains pending before the
                                        Court.
                                        In order to satisfy the Judgment, Investors shall receive the
                                        total amount of $300,000.00, as set forth herein:
                                        (a). The Judgment shall be satisfied upon Investors’ receipt of
                                        the payments as set forth herein. An initial payment of
                                        $112,000.00 (the “Initial Payment”) shall be disbursed by
                                        Dilworth Paxson LLP (“Investors’ Attorney”) to Investors no
                                        later than the next business day following the entry of an
                                        Order granting the Investors Settlement Motion (the
                                        “Approval”). The remaining balance of $188,000.00 shall be

                              ________________________
                           Leiderman Shelomith Alexander + Somodevilla, PLLC
                                        Miami | Fort Lauderdale
Case 19-15509-EPK      Doc 220      Filed 04/21/20      Page 12 of 39
                                                              Case No. 19-15509-BKC-EPK
                                                                            Page 12 of 25

                       treated as follows: (i) if the Debtor makes payment to
                       Investors in the amount of $50,000.00 (the “September
                       Payment”) on or before September 30, 2020, the remaining
                       balance ($138,000.00) of the Judgment shall be deemed
                       satisfied, subject to the Larsen Payment identified and
                       defined in ¶ (d) below; alternatively (ii) if the September
                       Payment is not made to Investors on or before September
                       30, 2020, the Debtor can pay $63,000.00 (the “November
                       Payment”) to Investors on or before November 15, 2020, the
                       remaining balance ($125,000.00) of the Judgment shall be
                       deemed satisfied, subject to the Larsen Payment; or
                       alternatively, (iii) if neither the September Payment nor the
                       November Payment is made to Investors on or before the
                       date(s) indicated above, the Debtor can pay $75,000.00 (the
                       “December Payment”) to Investors on or before December
                       31, 2020, the remaining balance ($113,000.00) of the
                       Judgment shall be deemed satisfied, subject to the Larsen
                       Payment (these payments shall collectively be defined as the
                       “Discount Payments”). Upon any of the Discount Payments
                       having cleared, and upon payment of any required Larsen
                       Payment, or the expiration of the time period described in ¶
                       (h) below, the Judgment will be satisfied, and Investors will
                       execute and record an appropriate Satisfaction of Judgment.
                        If none of the Discount Payments are made, then Investors
                       shall be entitled to exercise all rights and remedies available
                       to it as the holder of the Judgment against the Debtor, subject
                       to ¶ (c) below.
                       (b). The Initial Payment shall be comprised of a contribution
                       from Joyce in the amount of $112,000.00 (the “Deposit”).
                       (c). If the Debtor timely makes any of the Discount Payments,
                       then Investors will thereafter refrain from any post-judgment
                       collection or execution remedies, and execution of the
                       Judgment shall be expressly withheld, until payment of any
                       required Larsen Payment, or the expiration of the time period
                       described in ¶ (h) below, at which time the Judgment will be
                       satisfied. Furthermore, execution of the Judgment shall be
                       expressly withheld until January 1, 2021, to allow for the
                       Debtor to make any of the Discount Payments.
                       (d). In addition to the Discount Payments referenced above,
                       the first $125,000.00 received or recovered (net, after
                       payment of any of the Debtor’s attorneys’ fees and costs
                       incurred in obtaining the Larsen Payment) by the Debtor
                       (directly or indirectly, including to any relative or entity in
                       which the Debtor has an interest) from Larsen Capital, LLC
                       (directly or indirectly, including personally from Jeffrey Larsen
                       or from any entity that Jeffrey Larsen has an interest)
                       (collectively “Larsen”), for any reason whatsoever, including
                       without limitation, collection of any judgment against Larsen
                       or any settlement payment(s) from Larsen (the “Larsen
                       Payment”), within three (3) years from the Approval date,
                       shall be paid to Investors, upon receipt of same. Any Larsen
                       Payment applied to fund a Discount Payment is addressed in

             ________________________
          Leiderman Shelomith Alexander + Somodevilla, PLLC
                       Miami | Fort Lauderdale
Case 19-15509-EPK      Doc 220      Filed 04/21/20      Page 13 of 39
                                                              Case No. 19-15509-BKC-EPK
                                                                            Page 13 of 25

                       ¶ (f) and ¶ (g) below.
                       (e). If any settlement is reached (within that three (3) year
                       period) between the Debtor and Larsen for payment of a
                       Larsen Payment within that three (3) year time period or
                       thereafter, that Larsen Payment shall be paid to Investors
                       upon receipt. Any Larsen Payment applied to fund a Discount
                       Payment is addressed in ¶ (f) and ¶ (g) below. Investors
                       agrees not to object to any settlement reached by and
                       between the Debtor and Larsen, no matter the amount, as
                       long as the Debtor otherwise complies with this Settlement,
                       that settlement with Larsen is reasonable under all then
                       pertinent circumstances and was reached in good faith.
                       Debtor will keep Investors apprised of and shall promptly
                       respond to any inquiries by Investors about the status of
                       efforts by the Debtor and his counsel to obtain the Larsen
                       Payment.
                       (f). If Larsen contributes $50,000.00 towards any Discount
                       Payment, then: (i) $12,000 of that Larsen contribution for the
                       September Payment shall not be applied as a Larsen
                       Payment; (ii) $17,000.00 of that Larsen contribution for the
                       November Payment shall not be applied as a Larsen
                       Payment; and (iii) $22,000.00 of that Larsen contribution for
                       the December Payment shall not be applied as a Larsen
                       Payment.
                       (g). If Larsen contributes any amount less than $50,000.00
                       towards any Discount Payment, then such payment(s) shall
                       specifically be excluded from the Larsen Payment and
                       applied to the Discount Payment by the following formula:
                       30% for any amount between $40,000.00 to $49,999.99;
                       27.5% for any amount between $30,000.00 to $39,999.99;
                        25% for any amount between $20,000.00 to $29,999.99;
                        22.5% for any amount between $10,000.00 to $19,999.99;
                        and 20% for any amount between $0.00 to $9,999.99.
                       (h). If one of the Discounts Payments has been paid and the
                       Larsen Payments are received during the time periods
                       specified in ¶ (e), then the remainder of the Judgment will be
                       satisfied. In such case, Investors shall fully release the
                       Debtor from all residual claims relating to the Judgment.
                       (i). Effective upon the Approval, the Debtor hereby releases,
                       acquits and forever discharges Investors and each, every and
                       all of its current and past officers, directors, shareholders,
                       affiliated corporations, subsidiaries, agents, employees,
                       representatives, attorneys, predecessors, successors and
                       assigns, of and from any and all claims, damages, causes of
                       action, suits and costs, of whatever nature, character or
                       description, whether known or unknown, anticipated or
                       unanticipated (collectively the “Investors Released Parties”),
                       which the Debtor has, may now have or may hereafter have
                       or claim to have against any of the Investors Released
                       Parties.


             ________________________
          Leiderman Shelomith Alexander + Somodevilla, PLLC
                       Miami | Fort Lauderdale
            Case 19-15509-EPK         Doc 220      Filed 04/21/20      Page 14 of 39
                                                                             Case No. 19-15509-BKC-EPK
                                                                                           Page 14 of 25


                                      Investors shall only be entitled to the payments set forth
                                      herein and shall not be entitled to any additional payment as
                                      a general unsecured creditor. Investors shall not be entitled
                                      to a Class 7 General Unsecured Claim.
                                      Any and all other terms of the Investors Settlement
                                      Agreement are incorporated herein by reference. The Debtor
                                      and Investors shall comply with all of the terms of the
                                      Investors Settlement Agreement (or any Court-approved
                                      amendments and/or modifications thereto).
Class 7 - General      Impaired       Class 7 consists of all allowed dischargeable general
Unsecured Creditors                   unsecured claims. The Class 7 Creditors shall share pro rata
                                      in a total distribution in the amount of $200,000.00 (the “Plan
Total General                         Payments”), to be paid over a period of time of 60 months.
Unsecured Claims:
$25,503,163.78                        Any allowed dischargeable unsecured or undersecured
                                      general claimant scheduled to receive a total distribution of
                                      $250.00 or less shall be paid in a lump sum within sixty (60)
                                      days from the Effective Date. The Debtor estimates that the
                                      lump sum payment(s) will total $801.71.
                                      Any allowed dischargeable general unsecured claimants
                                      scheduled to receive a total distribution of more than $250.00
                                      shall receive payment over 5 years, in 20 quarterly payments,
                                      with the first payment due on the first day of the month
                                      following the Effective Date of the Plan, and continuing on the
                                      first day of every quarter thereafter (the “Plan Period”).
                                      The specific creditors to be paid under the Plan (as well as a
                                      payment schedule) are set forth in the List of General
                                      Unsecured Creditors to be Paid Pursuant to Plan, attached
                                      as Exhibit “A” (the “Creditor Payment List”) to the Plan. At
                                      the time of the filing of the Plan, the Creditor Payment List is
                                      merely an estimate provided by the Debtor, as numerous
                                      Objections to Claims are pending as of the date of the Plan,
                                      and the Debtor may object to additional claim(s) before the
                                      expiration of any deadline to do so. Within 15 days after the
                                      later of the date of the entry of a final, non-appealable order
                                      confirming the Plan (or any amended Plan), or the date that
                                      the last remaining Objection(s) to Claim(s) are adjudicated by
                                      the entry of a final, non-appealable order, the Debtor shall file
                                      with the Court a final Creditor Payment List, which shall
                                      provide for the actual payments to be received by each
                                      creditor under the Plan.
                                      At the time of the filing of the Plan, the Debtor estimates that
                                      the total amount of dischargeable general unsecured claims
                                      is $25,503,163.78 and that the quarterly payments will total
                                      $9,959.91 per payment. Accordingly, the Debtor estimates
                                      that dischargeable general unsecured creditors will be
                                      receiving a distribution of approximately 0.7842% of their
                                      allowed claim(s).

     The Debtor’s scheduled unsecured claims are set forth in his Schedules D and F [ECF No. 1],

                            ________________________
                         Leiderman Shelomith Alexander + Somodevilla, PLLC
                                      Miami | Fort Lauderdale
                Case 19-15509-EPK         Doc 220      Filed 04/21/20      Page 15 of 39
                                                                                 Case No. 19-15509-BKC-EPK
                                                                                               Page 15 of 25

as amended [ECF Nos. 144 and 197]. Attached as Exhibit “A” to the Plan is a list of all general
unsecured claims to be paid under the Plan, including the proposed distribution and proposed first
dividend(s). The aggregate amount of claims included in Class 7 is $25,503,163.78, subject to the
provisions of ¶ 3.02 of the Plan.

       Based upon the distribution amount of $200,000.00, holders of allowed general unsecured
claims will receive a distribution of 0.7842%. This distribution is higher than what holders of allowed
general unsecured claims would receive in a hypothetical Chapter 7, in which case the Debtor
estimates that such claimants would receive a distribution of 0.00%.

        Notice to Class 7 General Unsecured Creditors. Pursuant to 11 U.S.C. § 1129(a)(15), if you
object to confirmation to the Plan, the value of the property to be distributed under the Plan shall not
be less than the projected disposable income of the Debtor (as defined in 11 U.S.C. § 1325(b)(2)) to
be received during the 5-year period beginning on the date that the first payment is due under the
Plan (or during the period for which the Plan provides payments, whichever is longer). Pursuant to
the Plan, the value of the property to be distributed to Class 7 General Unsecured Creditors under
the Plan ($200,000.00) is equal to the projected disposable income of the Debtor to be received
during the 5-year period beginning on the Effective Date.

               4.      Classes of Equity Interest Holders

        Equity interest holders are parties who hold an ownership interest (i.e., equity interest) in the
Debtor. Since the Debtor is an individual, he is the equity interest holder. The following chart sets
forth the Plan’s proposed treatment of the class of equity interest holders:

            Class          Impairment                                Treatment
  Class 8 - Equity         Unimpaired     Class 8 consists of the Debtor’s interest in property of the
  Interest of the Debtor                  estate, which is retained under the Plan. The Debtor has
                                          committed the value of 5 years of his projected household net
                                          disposable income toward funding the Plan and has
                                          otherwise met all of the requirements under the Bankruptcy
                                          Code. Class 8 is presumed to accept the Plan and not
                                          entitled to vote.

       D.      Means of Implementing the Plan

       The means necessary for the execution of the Plan include the following: (a) the Debtor’s
income from his employment with J Frank Consulting, LLC (“JFC”), an entity owned solely by the
Debtor’s non-filing spouse, Joyce Frank; and (b) the Additional Non-Exempt Funds, defined below.
Specifically, in addition to the Plan Payments referenced above, creditors may receive additional
amounts from additional sources, as described below.

               1.      Debtor’s Commission from Sale of Eagle Drive Property Sale

        Pursuant to the Eagle Drive Property Sale Order, the Debtor, as a real estate sales associate
of The Sheehan Agency, was entitled to a share of the underlying real estate commission, in the
amount of $49,000.00, which was required to be held in Debtor’s counsel’s trust account, to be held
in escrow as property of the bankruptcy estate, pursuant to 11 U.S.C. § 541, pending further Court
order (the “Eagle Drive Commission”). The Debtor’s counsel is holding the Eagle Drive Commission
                                 ________________________
                             Leiderman Shelomith Alexander + Somodevilla, PLLC
                                          Miami | Fort Lauderdale
                Case 19-15509-EPK             Doc 220      Filed 04/21/20      Page 16 of 39
                                                                                     Case No. 19-15509-BKC-EPK
                                                                                                   Page 16 of 25

in its attorney trust account.

               2.      Debtor’s Share of 2017 and 2018 Federal Income Tax Return

       Pursuant to the Court’s February 10, 2020 Order Granting Debtor’s Motion for Authority to
Allow the Division and Reimbursement of the Tax Refund to Debtor’s Non-Filing Spouse [ECF No.
172], upon receipt of the Debtor’s and Joyce’s 2017 and 2018 Federal Income Tax Refund, the
Debtor is authorized to release to Joyce her share of the 2017 and 2018 Federal Income Tax Refund,
based on the proportional W-2 withholdings. The Debtor’s share of the 2017 and 2018 Federal
Income Tax Refund (the “Debtor’s Tax Refund”) would be property of the bankruptcy estate, pursuant
to 11 U.S.C. § 541.

               3.      Non-Exempt Portion of Debtor’s Claim in New Jersey Bankruptcy Cases

        On December 19, 2018, several entities for which the Debtor was previously affiliated with
filed Chapter 11 bankruptcy proceedings in the United States Bankruptcy Court for the District of New
Jersey. The debtors are Frank Theatres Bayonne/South Cove, LLC, et al., Case No. 2:18-bk-34808-
SLM (the “New Jersey Bankruptcy Cases”). The Debtor timely filed a Proof(s) of Claim in the New
Jersey Bankruptcy Cases, based upon, among other things, unpaid wages and unreimbursed
expenses (collectively, the “New Jersey Bankruptcy Claim”). The amount of the New Jersey
Bankruptcy Claim is $1,462,916.00. It is currently unknown whether the Debtor will receive any
distribution on account of the New Jersey Bankruptcy Claim, and if so, the amount of such
distribution.

        The Debtor claimed as exempt a portion of the New Jersey Bankruptcy Claim in this
bankruptcy proceeding, pursuant to Fla. Stat. § 222.11. The New Jersey Bankruptcy Cases were
filed on December 19, 2018. As such, 6 months of wages prior to the filing of this bankruptcy
proceeding would consist of wages from October 26, 2018 to December 19, 2018, a period of 54
days. At a salary of $225,000 per year, the exempt portion of the New Jersey Bankruptcy Claim
would be $33,287.76 (the “Exempt New Jersey Bankruptcy Claim”).

       Accordingly, to the extent that there is any distribution(s) to the Debtor in the New Jersey
Bankruptcy Case, the first $33,287.76 would constitute the Debtor’s exempt wages and be comprised
of the Exempt New Jersey Bankruptcy Claim. Any and all distribution(s) in excess of the Exempt
New Jersey Bankruptcy Claim would be non-exempt and would be property of the bankruptcy estate,
pursuant to 11 U.S.C. § 541 (hereinafter defined as the “Non-Exempt New Jersey Bankruptcy
Claim”).

               4.      Claims Against Larsen Capital, LLC

        During the course of this bankruptcy proceeding, the Debtor discovered that he and Joyce
may have certain claims against Larsen Capital, LLC (directly or indirectly, including personally from
Jeffrey Larsen or from any entity that Jeffrey Larsen has an interest) (collectively, the “Claims Against
Larsen”). The recovery of any net Claims Against Larsen would first be distributed as set forth in ¶
3.01 in the Plan, to Investors. Thereafter, any and all remaining funds from any Claims Against
Larsen, whether obtained through judgment or settlement, which belong to the Debtor, would be non-
exempt and would be property of the bankruptcy estate, pursuant to 11 U.S.C. § 541.



                                    ________________________
                                 Leiderman Shelomith Alexander + Somodevilla, PLLC
                                              Miami | Fort Lauderdale
               Case 19-15509-EPK          Doc 220      Filed 04/21/20      Page 17 of 39
                                                                                 Case No. 19-15509-BKC-EPK
                                                                                               Page 17 of 25

               5.     Liquidation of the Superplay Entities

        To the extent that the Larsen Claim is disallowed, then the Debtor’s interest in the Superplay
Entities would be unencumbered. In that case, the Debtor shall liquidate his interest(s) in the
Superplay Entities for the benefit of the bankruptcy estate. Any such amounts (including any
dividends received on account of the Debtor’s ownership interest(s) in the Superplay Entities until
such interests are liquidated) would be non-exempt and would be property of the bankruptcy estate,
pursuant to 11 U.S.C. § 541.

         The Eagle Drive Commission, the Debtor’s Tax Refund, the Non-Exempt New Jersey
Bankruptcy Claim, the net Claims Against Larsen (after payment to Investors as set forth above) and
the amounts received on account of the Debtor’s ownership interest(s) in the Superplay Entities shall
hereinafter be defined as the “Additional Non-Exempt Funds”. Any Additional Non-Exempt Funds
shall first go to pay any allowed administrative expense claims, including without limitation, any
allowed Administrative Expense Claims for the Debtor’s professional fees and costs. After payment
in full of all allowed Administrative Expense Claims, to the extent that any Additional Non-Exempt
Funds remain, such Additional Non-Exempt Funds shall go to pay any Class 1 and Class 2
Unsecured Priority Claims. After payment of any Class 1 and Class 2 Unsecured Priority Claims, if
such claims are not completely satisfied by virtue of the Additional Non-Exempt Funds, then the
Debtor shall re-calculate the remaining balance(s) due, such that these balances are paid on a
quarterly basis within the time frame(s) described above.

        After payment in full of all allowed Administrative Expense Claims and Class 1 and Class 2
Unsecured Priority Claims, to the extent that any Additional Non-Exempt Funds remain, such
Additional Non-Exempt Funds shall go to pay Class 7 General Unsecured Creditors, on a pro-rata
basis. Such distribution shall be in addition to the Plan Payments referenced above. The Debtor
shall provide notice to Class 7 General Unsecured Creditors that such payments are in the nature of
Additional Non-Exempt Funds, rather than a Plan Payment(s).

        The Debtor shall, and believes he can, generate sufficient income to the amount necessary to
enable him to make all payments due under the Plan. The Debtor’s net income is described in detail
in his Five-Year Cash Flow Projections, attached hereto as Exhibit “A”, demonstrating that the Plan
Payments are feasible. The estimated cash on hand necessary as of the Effective Date of the Plan is
$101,702.20 (minus any allowed Administrative Expense Claims that have already been paid prior to
the Effective Date of this Plan).

       To the extent that the Debtor wishes to prepay any amounts due under the Plan from exempt
assets or other third party sources, the Debtor reserves the right to do so without penalty and to seek
the entry of a final decree closing this case. In that case, the Plan Period, as defined above, shall be
shortened to such time that the Debtor pays all Class 1, 2, 6 and 7 creditors all amounts due under
the Plan.

       The Debtor, as reorganized, will retain and will be re-vested in all property of the Estate,
excepting property which is to be sold or otherwise disposed of as provided herein, executory
contracts which are rejected pursuant to the Plan and property transferred to Creditors of the Debtor
pursuant to the expressed terms hereof. The retained property shall be used by the Debtor in the
ordinary course of his personal affairs.



                                ________________________
                             Leiderman Shelomith Alexander + Somodevilla, PLLC
                                          Miami | Fort Lauderdale
               Case 19-15509-EPK           Doc 220      Filed 04/21/20      Page 18 of 39
                                                                                  Case No. 19-15509-BKC-EPK
                                                                                                Page 18 of 25

       E.      Risk Factors

       The proposed Plan has the following risks:

        •      The Debtor’s projections as to his income are speculative and based on historical data
and projected transactions. There is no guarantee that the projected income will remain as proposed
for the next 5 years. The Debtor has provided his best estimate, based on historical income and
current factors.

       •       Failure to Satisfy Vote Requirement - the Debtor is seeking the affirmative vote of at
least one class of creditors. If the Plan does not receive sufficient votes for confirmation pursuant to
11 U.S.C. § 1129(a), then the Plan cannot be confirmed.

       •      Natural hazards, including pandemics, extreme weather conditions, such as
hurricanes, etc., which could cause severe damage to the Debtor’s consulting business, and which
could have an impact on the Debtor’s ability to maintain the cash flow projected in Exhibit “A”.

        •      The Plan May Not Be Accepted or Confirmed – while the Debtor believes that the Plan
is confirmable under the standards set forth in 11 U.S.C. § 1129, there is no assurance that the
Bankruptcy Court will find the Plan to be confirmable. If the Plan is not confirmed, it is possible that
an alternative plan can be negotiated and presented to the Bankruptcy Court for approval, but there
is also no assurance that an alternative plan would be confirmed, that the case will not be converted
to a Chapter 7 proceeding, or that any alternative plan of reorganization could or would be formulated
on terms as favorable to the creditors and the Debtor as the terms of the Plan.

       F.      Executory Contracts and Unexpired Leases

               Upon information and belief, as of the date of the Plan, the Debtor does not have any
executory contracts or unexpired leases. In the event that it is determined that the Debtor is, in fact,
a party to an executory contract or an unexpired lease, then the Debtor will be conclusively deemed
to have rejected all executory contracts and/or unexpired leases, existing or before the date of the
order confirming the Plan, upon the Effective Date of the Plan. If you object to the rejection of your
contract or lease, you must file and serve your objection to the Plan within the deadline for objecting
to the confirmation of the Plan.

       A proof of a claim arising from the rejection of an executory contract or unexpired lease
under this section must be filed no later than thirty (30) days after the date of the order
confirming the Plan. Any claim based on the rejection of a contract or lease will be barred if the
proof of claim is not timely filed, unless the Court orders otherwise.

       G.      Tax Consequences of Plan

      Creditors Concerned with How the Plan May Affect Their Tax Liability Should Consult
with Their Own Accountants, Attorneys, and/or Advisors.

IV.    CONFIRMATION REQUIREMENTS AND PROCEDURES

     To be confirmable, the Plan must meet the requirements listed in 11 U.S.C. §§ 1129(a) or (b).
These include the requirements that: the Plan must be proposed in good faith; at least one impaired
                                 ________________________
                              Leiderman Shelomith Alexander + Somodevilla, PLLC
                                           Miami | Fort Lauderdale
                Case 19-15509-EPK         Doc 220      Filed 04/21/20      Page 19 of 39
                                                                                 Case No. 19-15509-BKC-EPK
                                                                                               Page 19 of 25

class of claims must accept the plan, without counting votes of insiders; the Plan must distribute to
each creditor and equity interest holder at least as much as the creditor or equity interest holder
would receive in a Chapter 7 liquidation case, unless the creditor or equity interest holder votes to
accept the Plan; and the Plan must be feasible. These requirements are not the only requirements
listed in § 1129, and they are not the only requirements for confirmation.

       A.      Who May Vote or Object

       Any party in interest may object to the confirmation of the Plan if the party believes that the
requirements for confirmation are not met.

       Many parties in interest, however, are not entitled to vote to accept or reject the Plan. A
creditor has a right to vote for or against the Plan only if that creditor has a claim that is both (1)
allowed or allowed for voting purposes and (2) impaired.

       In this case, the Debtor believes that Classes 4, 5, 6 and 7 are impaired and that holders of
claims in each of these classes are therefore entitled to vote to accept or reject the Plan. The Debtor
believes that Classes 1, 2, 3A, 3B and 8 are unimpaired and that holders of claims in each of these
classes, therefore, do not have the right to vote to accept or reject the Plan.

               1.     What Is an Allowed Claim?

       Only a creditor with an allowed claim has the right to vote on the Plan. Generally, a claim is
allowed if either (1) the Debtor has scheduled the claim on the Debtor’s schedules, unless the claim
has been scheduled as disputed, contingent, or unliquidated; or (2) the creditor has filed a proof of
claim, unless an objection has been filed to such proof of claim. When a claim is not allowed, the
creditor holding the claim cannot vote unless the Court, after notice and hearing, either overrules the
objection or allows the claim for voting purposes pursuant to Fed. R. Bankr. P. 3018(a).

       Any Creditor (other than a governmental unit) whose claim or interest is not scheduled
or is scheduled as disputed, contingent or unliquidated was required to file a proof of claim
on or before July 25, 2019 [see ECF No. 44].

               2.     What Is an Impaired Claim?

       As noted above, the holder of an allowed claim has the right to vote only if it is in a class that
is impaired under the Plan. As provided in 11 U.S.C. § 1124, a class is considered impaired if the
Plan alters the legal, equitable, or contractual rights of the members of that class.

               3.     Who is Not Entitled to Vote

       The holders of the following five types of claims are not entitled to vote:

       •       holders of claims that have been disallowed by an order of the Court;

      •       holders of other claims that are not “allowed claims”” (as discussed above), unless they
have been “allowed” for voting purposes.

       •       holders of claims in unimpaired classes;
                                 ________________________
                             Leiderman Shelomith Alexander + Somodevilla, PLLC
                                          Miami | Fort Lauderdale
                Case 19-15509-EPK         Doc 220      Filed 04/21/20      Page 20 of 39
                                                                                 Case No. 19-15509-BKC-EPK
                                                                                               Page 20 of 25



        •      holders of claims entitled to priority pursuant to 11 U.S.C. §§ 507(a)(2), (a)(3) and
(a)(8); and

       •       holders of claims in classes that do not receive or retain any value under the Plan;

       •       administrative expenses.

Even If You Are Not Entitled to Vote on the Plan, You Have a Right to Object to the
Confirmation of the Plan.

               4.     Who Can Vote in More Than One Class

       A creditor whose claim has been allowed in part as a secured claim and in part as an
unsecured claim, or who otherwise hold claims in multiple classes, is entitled to accept or reject a
Plan in each capacity, and should cast one ballot for each claim.

       B.      Votes Necessary to Confirm the Plan

       If impaired classes exist, the Court cannot confirm the Plan unless (1) at least one impaired
class of creditors has accepted the Plan without counting the votes of any insiders within that class,
and (2) all impaired classes have voted to accept the Plan, unless the Plan is eligible to be confirmed
by “cram down” on non-accepting classes, as discussed later in this Disclosure Statement.

               1.     Votes Necessary for a Class to Accept the Plan

       A class of claims accepts the Plan if both of the following occur: (1) the holders of more than
one-half (1/2) of the allowed claims in the class, who vote, cast their votes to accept the Plan, and (2)
the holders of at least two-thirds (2/3) in dollar amount of the allowed claims in the class, who vote,
cast their votes to accept the Plan.

               2.     Treatment of Nonaccepting Classes

        Even if one or more impaired classes reject the Plan, the Court may nonetheless confirm the
Plan if the nonaccepting classes are treated in the manner prescribed by 11 U.S.C. § 1129(b). A
plan that binds nonaccepting classes is commonly referred to as a “cram down” plan. The Code
allows the Plan to bind nonaccepting classes of claims if it meets all the requirements for consensual
confirmation except the voting requirements of 11 U.S.C. § 1129(a)(8), does not “discriminate
unfairly” and is “fair and equitable” toward each impaired class that has not voted to accept the Plan.

You should consult your own attorney if a “cramdown” confirmation will affect your claim, as
the variations on this general rule are numerous and complex.

       C.      Liquidation Analysis

       To confirm the Plan, the Court must find that all creditors and equity interest holders who do
not accept the Plan will receive at least as much under the Plan as such claim and equity interest
holders would receive in a Chapter 7 liquidation. This estimated distribution in a hypothetical Chapter
7 was determined by analyzing the liquidation value of the Debtor’s non-exempt property. The
                                 ________________________
                             Leiderman Shelomith Alexander + Somodevilla, PLLC
                                          Miami | Fort Lauderdale
                Case 19-15509-EPK         Doc 220      Filed 04/21/20      Page 21 of 39
                                                                                 Case No. 19-15509-BKC-EPK
                                                                                               Page 21 of 25

Debtor’s real property is undersecured and has no equity. The Debtor’s non-exempt personal
property is valued at $68,492.50, based on the values set forth in the Debtor’s bankruptcy schedules
and current funds being held in the Debtor’s Debtor-in-Possession Account(s). After deducting
estimated Chapter 11 administrative expenses, as well as anticipated Chapter 7 administrative
expenses, it was calculated that unsecured creditors would receive a total of $0.00 if this case were
converted to a Chapter 7 liquidation. A more detailed liquidation analysis is set forth in the attached
Exhibit “B”.

        The Superplay Entities. As stated above, the only companies for which the Debtor has an
ownership interest, which were actively engaged in business prior to the COVID-19 pandemic, were:
(a) Superplay Development (whereby the Debtor owns 17.5% of the common shares of Superplay
Development); and (b) Superplay (whereby the Debtor owns 22.5% of the common shares of
Superplay). The Debtor does not currently derive any income from the Superplay Entities. The
Debtor’s interest(s) in the Superplay Entities are collateralized by pledges in favor of Larsen Capital,
to the extent that Larsen Capital has a valid claim against the Debtor, as described herein.

       Superplay operates a family entertainment center, which is currently closed due to the COVID-
19 pandemic. It is unknown if or when it will reopen. Superplay Development owns the real property
where the family entertainment center is located. Upon information and belief, Superplay
Development is not currently receiving any income, due to the fact that its tenants are unable to pay
rent. Superplay Development’s real property is encumbered by a first mortgage in the approximate
amount of $5,265,000 and a second mortgage in the approximate amount of $350,000. Furthermore,
Superplay Development is obligated to pay its preferred stockholders the approximate amount of
$650,000, prior to any distribution to common stockholders, including the Debtor. As stated above,
the Debtor has a minority interest in the Superplay Entities.

        Based upon the current economic situation at the time of the filing of this Disclosure
Statement, the Debtor and the Debtor’s accountant both believe that the value of the Debtor’s
interest(s) in the Superplay Entities are nominal, at best, and not worth any substantial value to any
third parties, except potentially the other shareholder(s) of the Superplay Entities. Attached to the
Liquidation Analysis, which is attached hereto as Exhibit “B”, is a letter from the Debtor’s accountant
regarding the valuation of the Superplay Entities.

      Accordingly, creditors are receiving more by virtue of the Plan than they would if the Debtor’s
case were a Chapter 7 proceeding.

       D.      Feasibility

        The Court must find that confirmation of the Plan is not likely to be followed by the liquidation
or the need for further financial reorganization of the Debtor unless such liquidation or reorganization
is proposed in the Plan.

        The Debtor has carefully prepared the 5 Year Projections attached as Exhibit “A”, based on
historical data and projected transactions. The Debtor believes that the Plan is feasible and that his
income will be sufficient to make all of the payments set forth in the Plan.




                                 ________________________
                             Leiderman Shelomith Alexander + Somodevilla, PLLC
                                          Miami | Fort Lauderdale
                Case 19-15509-EPK          Doc 220      Filed 04/21/20      Page 22 of 39
                                                                                  Case No. 19-15509-BKC-EPK
                                                                                                Page 22 of 25

               1.     Ability to Initially Fund Plan

       The Debtor believes that he will have enough cash on hand on the Effective Date of the Plan
to pay all the claims and expenses that are entitled to be paid on that date.

               2.     Ability to Make Future Plan Payments and Operate Without Further
                      Reorganization

       The Debtor must also show that he will have enough cash over the life of the Plan to make the
required Plan payments.

        The Debtor has provided projected financial information. Those projections are listed in
Exhibit “A”. The Debtor’s financial projections show that he will have an aggregate annual average
cash flow, after paying operating expenses and post-confirmation taxes, of approximately
$13,190.26. The final Plan payment is expected to be paid on or around September 1, 2025 for
Class 1, 2, 6 and 7 creditors.

      You Should Consult with Your Accountant or other Financial Advisor If You Have Any
Questions Pertaining to These Projections.

V.      EFFECT OF CONFIRMATION OF PLAN

        A.     DISCHARGE OF DEBTOR

        Confirmation of the Plan does not discharge any debt provided for in the Plan until the Court
grants a discharge on completion of all payments under the Plan, or as otherwise provided in 11
U.S.C. § 1141(d)(5). The Debtor will not be discharged from any debt excepted from discharge under
11 U.S.C. § 523, except as provided in Fed. R. Bankr. P. 4007(c).

        B.     Modification of Plan

      The Debtor may modify the Plan at any time before confirmation of the Plan. However, the
Court may require a new disclosure statement and/or re-voting on the Plan.

        Upon request of the Debtor, the United States trustee, or the holder of an allowed unsecured
claim, the Plan may be modified at any time after confirmation of the Plan but before the completion
of payments under the Plan, to (1) increase or reduce the amount of payments under the Plan on
claims of a particular class, (2) extend or reduce the time period for such payments, or (3) alter the
amount of distribution to a creditor whose claim is provided for by the Plan to the extent necessary to
take account of any payment of the claim made other than under the Plan.

        C.     Final Decree

       Once the estate has been fully administered, as provided in Fed. R. Bankr. P. 3022, the
Debtor, or such other party as the Court shall designate in the Plan Confirmation Order, shall file a
motion with the Court to obtain a final decree to close the case. Alternatively, the Court may enter
such a final decree on its own motion. The Debtor reserves the right to request that the Court close
this bankruptcy proceeding prior to the entry of an Order of Discharge, so that it may be reopened


                                 ________________________
                              Leiderman Shelomith Alexander + Somodevilla, PLLC
                                           Miami | Fort Lauderdale
                Case 19-15509-EPK         Doc 220      Filed 04/21/20      Page 23 of 39
                                                                                 Case No. 19-15509-BKC-EPK
                                                                                               Page 23 of 25

upon the payment of the last payment under the Plan to holders of Class 1 and 6 claims, and so that
the Debtor may receive his Discharge at that time.

VI.    OTHER PLAN PROVISIONS

       A.      Reservation of Rights Under 11 U.S.C. § 1129(b). The Debtor expressly reserves
the right, pursuant to 11 U.S.C. § 1129(b), to request the Court to confirm the Plan if all of the
applicable requirements of 11 U.S.C. § 1129(b) have been met, other than those of 11 U.S.C. §
1129(a)(8).

        B.     Reservation of Right to Modify Plan Post-Confirmation. The Debtor expressly
reserves the right to request a modification of the Plan at any time after confirmation of the Plan but
before the completion of payments under the Plan, to (1) increase or reduce the amount of payments
under the Plan on claims of a particular class, (2) extend or reduce the time period for such
payments, or (3) alter the amount of distribution to a creditor whose claim is provided for by the Plan
to the extent necessary to take account of any payment of the claim made other than under the Plan.
 Any such request to modify the Plan shall be noticed to all creditors and interested parties, and no
modification shall be granted absent proper notice and hearing.

        C.       Reservation of Rights Under Sections 1141(d)(5) and 350(a). The Debtor reserves
the right, after confirmation, to seek the closing of this bankruptcy proceeding prior to the entry of an
Order of Discharge, upon the payment of the initial payment(s) under the Plan, payment of all
outstanding quarterly United States Trustees Fees, and the filing of any outstanding federal income
tax returns. Such a request may be granted only upon notice and hearing, with notice to all creditors
and interested parties. If such request is granted, then upon the satisfaction of all payments required
to be paid to Class 1, 2, 6 and 7 creditors, the Debtor may file a motion to reopen this bankruptcy
proceeding, pursuant to 11 U.S.C. § 350(b), and the Court may then grant the Debtor a discharge,
pursuant to 11 U.S.C. § 1141(d)(5). This paragraph only preserves the Debtor’s right to seek the
relief described above and does not conclusively grant such relief. Creditors’ and interested parties’
rights to object to such relief shall similarly be preserved until such time as it is requested by the
Debtor after confirmation.

        D.     Disbursing Agent. All distributions hereunder shall be made by the Debtor, or such
other individual or entity designated by the Debtor at the Confirmation Hearing, as Disbursing Agent,
on or after the Effective Date or as otherwise provided herein. A Disbursing Agent shall not be
required to give any bond, surety or other security for the performance of his/her/its duties unless
otherwise ordered by the Bankruptcy Court, and, in the event that a Disbursing Agent is so ordered,
all costs and expenses of procuring any such bond or surety shall be borne by the Debtor.

       E.       Post-Petition Interest on Claims. Except as required by applicable bankruptcy law,
post-petition interest will not accrue on or after the Effective Date on account of any Claim.

       F.     Default of Plan Payment(s). The Plan provides for a ten (10) day notice period before
the Debtor can be held in default of any payment due under the Plan. Please carefully read ¶ 3.03 of
the Plan for more information regarding the consequences of the Debtor’s default of any Plan
payment(s).

       G.      Delivery of Distributions and Undeliverable Distributions. Subject to Fed. R. Bank.
P. 9010, all distributions to any holder of an Allowed Claim shall be made at the address of such
holder as set forth on the Schedules filed with the Bankruptcy Court, or on the books and records of
                                 ________________________
                             Leiderman Shelomith Alexander + Somodevilla, PLLC
                                          Miami | Fort Lauderdale
Case 19-15509-EPK   Doc 220   Filed 04/21/20   Page 24 of 39
Case 19-15509-EPK      Doc 220      Filed 04/21/20      Page 25 of 39
                                                              Case No. 19-15509-BKC-EPK
                                                                            Page 25 of 25

                           Attached Exhibits:

        Exhibit “A” – Five Year Cash Flow Projection

              Exhibit “B” – Liquidation Analysis




             ________________________
          Leiderman Shelomith Alexander + Somodevilla, PLLC
                       Miami | Fort Lauderdale
Case 19-15509-EPK   Doc 220   Filed 04/21/20   Page 26 of 39




                    EXHIBIT “A”


 DEBTOR’S FIVE YEAR CASH FLOW
PROJECTIONS AND ACCOUNTANT’S
         ASSUMPTIONS
                                                         Case 19-15509-EPK                     Doc 220        Filed 04/21/20              Page 27 of 39
BRUCE STEVEN FRANK                                                                                  SIXTY MONTH                                                                                    CASE # 19‐15509‐BKC‐EPK
                                                                                               CASH FLOW PROJECTIONS

                              A                              B              C              D              E              F              G              H               I              J             K              L
 1                                                      MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH
 2 INCOME SOURCES                                                   1           2           3           4           5           6           7           8           9          10          11
 3   Distributions from Frank Consulting Services LLC    $ 8,275.65 $ 8,275.65 $ 8,275.65 $ 8,275.65 $ 8,275.65 $ 8,275.65 $ 8,275.65 $ 8,275.65 $ 8,275.65 $ 8,275.65 $ 8,275.65
 4   Management Fee Bruce Frank                          $ 10,000.00 $ 10,000.00 $ 10,000.00 $ 10,000.00 $ 10,000.00 $ 10,000.00 $ 10,000.00 $ 10,000.00 $ 10,000.00 $ 10,000.00 $ 10,000.00
 5                                       Gross Cash Flow $ 18,275.65 $ 18,275.65 $ 18,275.65 $ 18,275.65 $ 18,275.65 $ 18,275.65 $ 18,275.65 $ 18,275.65 $ 18,275.65 $ 18,275.65 $ 18,275.65
 6
 7   General Federal Taxes Owed
 8   2018 Refund held by IRS                                                                         $ 46,494.00
 9
10 Housing Costs‐PITI‐Spouses Residence                 $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00
11 HOA Fees                                             $     833.33   $     833.33   $     833.33   $     833.33   $     833.33   $     833.33   $     833.33   $     833.33   $     833.33   $     833.33   $     833.33
12 Mandatory Membership Fees                            $   2,666.67   $   2,666.67   $   2,666.67   $   2,666.67   $   2,666.67   $   2,666.67   $   2,666.67   $   2,666.67   $   2,666.67   $   2,666.67   $   2,666.67
13                          Total Fixed Housing Costs   $   6,433.00   $   6,433.00   $   6,433.00   $   6,433.00   $   6,433.00   $   6,433.00   $   6,433.00   $   6,433.00   $   6,433.00   $   6,433.00   $   6,433.00
14
15   Medical Insurance                                  $ 1,250.00     $   1,250.00   $   1,250.00   $   1,250.00   $   1,250.00   $   1,250.00   $   1,250.00   $   1,250.00   $   1,250.00   $   1,250.00   $   1,250.00
16   Prescriptions                                      $    150.00    $     150.00   $     150.00   $     150.00   $     150.00   $     150.00   $     150.00   $     150.00   $     150.00   $     150.00   $     150.00
17   Food and Household Items                           $ 2,500.00     $   2,500.00   $   2,500.00   $   2,500.00   $   2,500.00   $   2,500.00   $   2,500.00   $   2,500.00   $   2,500.00   $   2,500.00   $   2,500.00
18   Electric                                           $    300.00    $     300.00   $     300.00   $     300.00   $     300.00   $     300.00   $     300.00   $     300.00   $     300.00   $     300.00   $     300.00
19   Water                                              $    130.00    $     130.00   $     130.00   $     130.00   $     130.00   $     130.00   $     130.00   $     130.00   $     130.00   $     130.00   $     130.00
20   Cable                                              $     80.00    $      80.00   $      80.00   $      80.00   $      80.00   $      80.00   $      80.00   $      80.00   $      80.00   $      80.00   $      80.00
21   Internet and Home Phone                            $    250.00    $     250.00   $     250.00   $     250.00   $     250.00   $     250.00   $     250.00   $     250.00   $     250.00   $     250.00   $     250.00
22   Trustee Fees                                       $    650.00                                  $     650.00
23   Administrative Fees‐ Professionals                 $ 90,000.00
24   Legal Fees Post Confirmation
25   Auto                                               $    725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00
26
27                        Total Expenses Paid Personally $ 102,468.00 $ 11,818.00 $ 11,818.00 $ 12,468.00 $ 11,818.00 $ 11,818.00 $ 11,818.00 $ 11,818.00 $ 11,818.00 $ 11,818.00 $ 11,818.00
28
29   NET CASH FLOW TO SERVICE DEBT AND PLAN             $ (84,192.35) $    6,457.65 $     6,457.65 $ 52,301.65 $        6,457.65 $     6,457.65 $     6,457.65 $     6,457.65 $     6,457.65 $     6,457.65 $     6,457.65
30
31
32   Cash Beginning Balance                             $ 101,702.20 $     5,184.90 $ 11,642.55 $ 18,100.19 $ 58,878.60 $ 15,336.25 $ 21,793.90 $ 16,728.31 $ 23,185.96 $ 29,643.60 $ 24,578.01
33
34   State of New Jersey                                $   1,563.33                                 $   1,563.33                                 $   1,563.33                                 $   1,563.33
35   Class 6‐Investors Bank                                                                                         $ 50,000.00
36   Class 7‐ General Unsecured                         $ 10,761.62                                  $   9,959.91                                 $   9,959.91                                 $   9,959.91
37
38 Net Cash                                             $   5,184.90 $ 11,642.55 $ 18,100.19 $ 58,878.60 $ 15,336.25 $ 21,793.90 $ 16,728.31 $ 23,185.96 $ 29,643.60 $ 24,578.01 $ 31,035.66




                                                                                                     Exhibit "A"
                                                             Case 19-15509-EPK                      Doc 220         Filed 04/21/20               Page 28 of 39
BRUCE STEVEN FRANK                                                                                       SIXTY MONTH                                                                                     CASE # 19‐15509‐BKC‐EPK
                                                                                                    CASH FLOW PROJECTIONS

       M                  N              O              P              Q              R              S              T              U              V              W              X              Y              Z
 1 MONTH             MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH
 2             12          13          14          15          16          17          18          19          20          21          22          23          24          25
 3   $ 8,275.65 $ 8,523.92 $ 8,523.92 $ 8,523.92 $ 8,523.92 $ 8,523.92 $ 8,523.92 $ 8,523.92 $ 8,523.92 $ 8,523.92 $ 8,523.92 $ 8,523.92 $ 8,523.92 $ 8,779.64
 4   $ 10,000.00 $ 10,300.00 $ 10,300.00 $ 10,300.00 $ 10,300.00 $ 10,300.00 $ 10,300.00 $ 10,300.00 $ 10,300.00 $ 10,300.00 $ 10,300.00 $ 10,300.00 $ 10,300.00 $ 10,609.00
 5   $ 18,275.65 $ 18,823.92 $ 18,823.92 $ 18,823.92 $ 18,823.92 $ 18,823.92 $ 18,823.92 $ 18,823.92 $ 18,823.92 $ 18,823.92 $ 18,823.92 $ 18,823.92 $ 18,823.92 $ 19,388.64
 6
 7   $ (18,360.00)                                                $ (9,433.68)                                 $ (9,433.68)                  $ (9,433.68)                                 $ (9,433.68)
 8
 9
10   $   2,933.00    $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00
11   $     833.33    $     858.33   $     858.33   $     858.33   $     858.33   $     858.33   $     858.33   $     858.33   $     858.33   $     858.33   $     858.33   $     858.33   $     858.33   $     884.08
12   $   2,666.67    $   2,746.67   $   2,746.67   $   2,746.67   $   2,746.67   $   2,746.67   $   2,746.67   $   2,746.67   $   2,746.67   $   2,746.67   $   2,746.67   $   2,746.67   $   2,746.67   $   2,829.07
13   $   6,433.00    $   6,538.00   $   6,538.00   $   6,538.00   $   6,538.00   $   6,538.00   $   6,538.00   $   6,538.00   $   6,538.00   $   6,538.00   $   6,538.00   $   6,538.00   $   6,538.00   $   6,646.15
14
15   $   1,250.00    $   1,287.50   $   1,287.50   $   1,287.50   $   1,287.50   $   1,287.50   $   1,287.50   $ 1,287.50 $       1,287.50   $ 1,287.50 $ 1,287.50 $ 1,287.50 $ 1,287.50 $ 1,326.13
16   $     150.00    $     154.50   $     154.50   $     154.50   $     154.50   $     154.50   $     154.50   $   154.50 $         154.50   $   154.50 $   154.50 $   154.50 $   154.50 $   159.14
17   $   2,500.00    $   2,575.00   $   2,575.00   $   2,575.00   $   2,575.00   $   2,575.00   $   2,575.00   $ 2,575.00 $       2,575.00   $ 2,575.00 $ 2,575.00 $ 2,575.00 $ 2,575.00 $ 2,652.25
18   $     300.00    $     309.00   $     309.00   $     309.00   $     309.00   $     309.00   $     309.00   $   309.00 $         309.00   $   309.00 $   309.00 $   309.00 $   309.00 $   318.27
19   $     130.00    $     133.90   $     133.90   $     133.90   $     133.90   $     133.90   $     133.90   $   133.90 $         133.90   $   133.90 $   133.90 $   133.90 $   133.90 $   137.92
20   $      80.00    $      82.40   $      82.40   $      82.40   $      82.40   $      82.40   $      82.40   $    82.40 $          82.40   $    82.40 $    82.40 $    82.40 $    82.40 $    84.87
21   $     250.00    $     257.50   $     257.50   $     257.50   $     257.50   $     257.50   $     257.50   $   257.50 $         257.50   $   257.50 $   257.50 $   257.50 $   257.50 $   265.23
22                                                                                                             $      ‐
23
24                               $       500.00 $       500.00 $       500.00 $       500.00 $       500.00 $       500.00 $       500.00 $       500.00 $       500.00 $       500.00 $       500.00 $       500.00
25   $    725.00 $        725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00
26
27 $ 11,818.00       $ 12,062.80 $ 12,562.80 $ 12,562.80 $ 12,562.80 $ 12,562.80 $ 12,562.80 $ 12,562.80 $ 12,562.80 $ 12,562.80 $ 12,562.80 $ 12,562.80 $ 12,562.80 $ 12,814.94
28
29 $ (11,902.35)     $   6,761.12 $     6,261.12 $     6,261.12 $ (3,172.56) $       6,261.12 $     6,261.12 $ (3,172.56) $       6,261.12 $ (3,172.56) $       6,261.12 $     6,261.12 $ (3,172.56) $       6,573.69
30
31
32 $ 31,035.66       $ 19,133.31 $ 14,371.19 $ 20,632.30 $ 26,893.42 $ 12,197.62 $ 18,458.74 $ 24,719.86 $ 10,024.05 $ 16,285.17 $ 13,112.61 $                                 7,850.49 $ 14,111.61 $ 10,939.04
33
34                   $   1,563.33                                 $   1,563.33                                 $   1,563.33                                 $   1,563.33                                 $   1,563.33
35
36                   $   9,959.91                                 $   9,959.91                                 $   9,959.91                                 $   9,959.91                                 $   9,959.91
37
38 $ 19,133.31       $ 14,371.19 $ 20,632.30 $ 26,893.42 $ 12,197.62 $ 18,458.74 $ 24,719.86 $ 10,024.05 $ 16,285.17 $ 13,112.61 $                              7,850.49 $ 14,111.61 $ 10,939.04 $           5,989.50




                                                                                                          Exhibit "A"
                                                            Case 19-15509-EPK                      Doc 220         Filed 04/21/20               Page 29 of 39
BRUCE STEVEN FRANK                                                                                      SIXTY MONTH                                                                                     CASE # 19‐15509‐BKC‐EPK
                                                                                                   CASH FLOW PROJECTIONS

      AA                 AB             AC             AD             AE             AF             AG            AH              AI             AJ             AK             AL            AM             AN
 1 MONTH            MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH          MONTH
 2             26          27          28          29          30          31          32          33          34          35          36          37          38          39
 3   $ 8,779.64 $ 8,779.64 $ 8,779.64 $ 8,779.64 $ 8,779.64 $ 8,779.64 $ 8,779.64 $ 8,779.64 $ 8,779.64 $ 8,779.64 $ 8,779.64 $ 9,043.02 $ 9,043.02 $ 9,043.02
 4   $ 10,609.00 $ 10,609.00 $ 10,609.00 $ 10,609.00 $ 10,609.00 $ 10,609.00 $ 10,609.00 $ 10,609.00 $ 10,609.00 $ 10,609.00 $ 10,609.00 $ 10,927.27 $ 10,927.27 $ 10,927.27
 5   $ 19,388.64 $ 19,388.64 $ 19,388.64 $ 19,388.64 $ 19,388.64 $ 19,388.64 $ 19,388.64 $ 19,388.64 $ 19,388.64 $ 19,388.64 $ 19,388.64 $ 19,970.29 $ 19,970.29 $ 19,970.29
 6
 7                  $ (9,716.69)                                 $ (9,716.69)                                 $ (9,716.69)                                 $ (9,716.69)                                 $ (10,008.19)
 8
 9
10   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00   $   2,933.00
11   $     884.08   $     884.08   $     884.08   $     884.08   $     884.08   $     884.08   $     884.08   $     884.08   $     884.08   $     884.08   $     884.08   $     910.60   $     910.60   $     910.60
12   $   2,829.07   $   2,829.07   $   2,829.07   $   2,829.07   $   2,829.07   $   2,829.07   $   2,829.07   $   2,829.07   $   2,829.07   $   2,829.07   $   2,829.07   $   2,913.94   $   2,913.94   $   2,913.94
13   $   6,646.15   $   6,646.15   $   6,646.15   $   6,646.15   $   6,646.15   $   6,646.15   $   6,646.15   $   6,646.15   $   6,646.15   $   6,646.15   $   6,646.15   $   6,757.54   $   6,757.54   $   6,757.54
14
15   $   1,326.13   $   1,326.13   $   1,326.13   $   1,326.13   $   1,326.13   $ 1,326.13 $       1,326.13   $   1,326.13   $   1,326.13   $ 1,326.13 $ 1,326.13 $ 1,365.91 $ 1,365.91 $ 1,365.91
16   $     159.14   $     159.14   $     159.14   $     159.14   $     159.14   $   159.14 $         159.14   $     159.14   $     159.14   $   159.14 $   159.14 $   163.91 $   163.91 $   163.91
17   $   2,652.25   $   2,652.25   $   2,652.25   $   2,652.25   $   2,652.25   $ 2,652.25 $       2,652.25   $   2,652.25   $   2,652.25   $ 2,652.25 $ 2,652.25 $ 2,731.82 $ 2,731.82 $ 2,731.82
18   $     318.27   $     318.27   $     318.27   $     318.27   $     318.27   $   318.27 $         318.27   $     318.27   $     318.27   $   318.27 $   318.27 $   327.82 $   327.82 $   327.82
19   $     137.92   $     137.92   $     137.92   $     137.92   $     137.92   $   137.92 $         137.92   $     137.92   $     137.92   $   137.92 $   137.92 $   142.05 $   142.05 $   142.05
20   $      84.87   $      84.87   $      84.87   $      84.87   $      84.87   $    84.87 $          84.87   $      84.87   $      84.87   $    84.87 $    84.87 $    87.42 $    87.42 $    87.42
21   $     265.23   $     265.23   $     265.23   $     265.23   $     265.23   $   265.23 $         265.23   $     265.23   $     265.23   $   265.23 $   265.23 $   273.18 $   273.18 $   273.18
22                                 $        ‐                                   $      ‐
23
24   $    500.00 $       500.00 $       500.00 $       500.00 $       500.00 $       500.00 $       500.00 $       500.00 $       500.00 $       500.00 $       500.00 $       500.00 $       500.00 $       500.00
25   $    725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00 $       725.00
26
27 $ 12,814.94      $ 12,814.94 $ 12,814.94 $ 12,814.94 $ 12,814.94 $ 12,814.94 $ 12,814.94 $ 12,814.94 $ 12,814.94 $ 12,814.94 $ 12,814.94 $ 13,074.65 $ 13,074.65 $ 13,074.65
28
29 $     6,573.69 $ (3,143.00) $       6,573.69 $     6,573.69 $ (3,143.00) $       6,573.69 $     6,573.69 $ (3,143.00) $       6,573.69 $     6,573.69 $ (3,143.00) $       6,895.64 $     6,895.64 $ (3,112.55)
30
31
32 $     5,989.50 $ 12,563.19 $        9,420.19 $     4,470.64 $ 11,044.33 $        7,901.33 $     2,951.78 $     9,525.47 $     6,382.48 $     1,432.93 $     8,006.62 $     4,863.62 $     1,799.35 $     8,694.99
33
34                                 $   1,563.33                                 $   1,563.33                                 $   1,563.33
35
36                                 $   9,959.91                                 $   9,959.91                                 $   9,959.91                                 $   9,959.91
37
38 $ 12,563.19      $   9,420.19 $     4,470.64 $ 11,044.33 $        7,901.33 $     2,951.78 $     9,525.47 $     6,382.48 $     1,432.93 $     8,006.62 $     4,863.62 $     1,799.35 $     8,694.99 $     5,582.45




                                                                                                         Exhibit "A"
                                                             Case 19-15509-EPK                       Doc 220         Filed 04/21/20                Page 30 of 39
BRUCE STEVEN FRANK                                                                                        SIXTY MONTH                                                                                       CASE # 19‐15509‐BKC‐EPK
                                                                                                     CASH FLOW PROJECTIONS

      AO                 AP            AQ               AR             AS             AT              AU             AV            AW               AX             AY             AZ              BA             BB
 1 MONTH            MONTH          MONTH           MONTH          MONTH          MONTH           MONTH          MONTH          MONTH           MONTH          MONTH          MONTH           MONTH          MONTH
 2             40          41          42          43          44          45          46          47          48          49          50          51          52          53
 3   $ 9,043.02 $ 9,043.02 $ 9,043.02 $ 9,043.02 $ 9,043.02 $ 9,043.02 $ 9,043.02 $ 9,043.02 $ 9,043.02 $ 9,314.32 $ 9,314.32 $ 9,314.32 $ 9,314.32 $ 9,314.32
 4   $ 10,927.27 $ 10,927.27 $ 10,927.27 $ 10,927.27 $ 10,927.27 $ 10,927.27 $ 10,927.27 $ 10,927.27 $ 10,927.27 $ 11,255.09 $ 11,255.09 $ 11,255.09 $ 11,255.09 $ 11,255.09
 5   $ 19,970.29 $ 19,970.29 $ 19,970.29 $ 19,970.29 $ 19,970.29 $ 19,970.29 $ 19,970.29 $ 19,970.29 $ 19,970.29 $ 20,569.40 $ 20,569.40 $ 20,569.40 $ 20,569.40 $ 20,569.40
 6
 7                                 $ (10,008.19)                                 $ (10,008.19)                                 $ (10,008.19)                                 $ (10,308.44)
 8
 9
10   $   2,933.00   $   2,933.00   $   2,933.00    $   2,933.00   $   2,933.00   $   2,933.00    $   2,933.00   $   2,933.00   $   2,933.00    $   2,933.00   $   2,933.00   $   2,933.00    $   2,933.00   $   2,933.00
11   $     910.60   $     910.60   $     910.60    $     910.60   $     910.60   $     910.60    $     910.60   $     910.60   $     910.60    $     937.92   $     937.92   $     937.92    $     937.92   $     937.92
12   $   2,913.94   $   2,913.94   $   2,913.94    $   2,913.94   $   2,913.94   $   2,913.94    $   2,913.94   $   2,913.94   $   2,913.94    $   3,001.36   $   3,001.36   $   3,001.36    $   3,001.36   $   3,001.36
13   $   6,757.54   $   6,757.54   $   6,757.54    $   6,757.54   $   6,757.54   $   6,757.54    $   6,757.54   $   6,757.54   $   6,757.54    $   6,872.28   $   6,872.28   $   6,872.28    $   6,872.28   $   6,872.28
14
15   $   1,365.91   $   1,365.91   $   1,365.91    $ 1,365.91 $       1,365.91   $   1,365.91    $   1,365.91   $   1,365.91   $   1,365.91    $ 1,406.89 $ 1,406.89 $ 1,406.89 $ 1,406.89 $ 1,406.89
16   $     163.91   $     163.91   $     163.91    $   163.91 $         163.91   $     163.91    $     163.91   $     163.91   $     163.91    $   168.83 $   168.83 $   168.83 $   168.83 $   168.83
17   $   2,731.82   $   2,731.82   $   2,731.82    $ 2,731.82 $       2,731.82   $   2,731.82    $   2,731.82   $   2,731.82   $   2,731.82    $ 2,813.77 $ 2,813.77 $ 2,813.77 $ 2,813.77 $ 2,813.77
18   $     327.82   $     327.82   $     327.82    $   327.82 $         327.82   $     327.82    $     327.82   $     327.82   $     327.82    $   337.65 $   337.65 $   337.65 $   337.65 $   337.65
19   $     142.05   $     142.05   $     142.05    $   142.05 $         142.05   $     142.05    $     142.05   $     142.05   $     142.05    $   146.32 $   146.32 $   146.32 $   146.32 $   146.32
20   $      87.42   $      87.42   $      87.42    $    87.42 $          87.42   $      87.42    $      87.42   $      87.42   $      87.42    $    90.04 $    90.04 $    90.04 $    90.04 $    90.04
21   $     273.18   $     273.18   $     273.18    $   273.18 $         273.18   $     273.18    $     273.18   $     273.18   $     273.18    $   281.38 $   281.38 $   281.38 $   281.38 $   281.38
22   $        ‐                                    $      ‐                                                                                                                     $      ‐
23
24   $    500.00 $       500.00 $       500.00 $        500.00 $       500.00 $       500.00 $        500.00 $       500.00 $       500.00 $        500.00 $       500.00 $       500.00 $        500.00 $       500.00
25   $    725.00 $       725.00 $       725.00 $        725.00 $       725.00 $       725.00 $        725.00 $       725.00 $       725.00 $        725.00 $       725.00 $       725.00 $        725.00 $       725.00
26
27 $ 13,074.65      $ 13,074.65 $ 13,074.65 $ 13,074.65 $ 13,074.65 $ 13,074.65 $ 13,074.65 $ 13,074.65 $ 13,074.65 $ 13,342.15 $ 13,342.15 $ 13,342.15 $ 13,342.15 $ 13,342.15
28
29 $     6,895.64 $     6,895.64 $ (3,112.55) $        6,895.64 $     6,895.64 $ (3,112.55) $        6,895.64 $     6,895.64 $ (3,112.55) $        7,227.25 $     7,227.25 $ (3,081.18) $        7,227.25 $     7,227.25
30
31
32 $     5,582.45 $     2,518.18 $     9,413.82 $      6,301.27 $     3,237.00 $ 10,132.64 $         7,020.10 $     3,955.83 $ 10,851.47 $         7,738.92 $     5,006.26 $ 12,233.51 $         9,152.33 $     6,419.67
33
34
35
36 $     9,959.91                                  $   9,959.91                                  $   9,959.91                                  $   9,959.91                                  $   9,959.91
37
38 $     2,518.18 $     9,413.82 $     6,301.27 $      3,237.00 $ 10,132.64 $        7,020.10 $      3,955.83 $ 10,851.47 $        7,738.92 $      5,006.26 $ 12,233.51 $        9,152.33 $      6,419.67 $ 13,646.92




                                                                                                           Exhibit "A"
                                                             Case 19-15509-EPK                       Doc 220         Filed 04/21/20   Page 31 of 39
BRUCE STEVEN FRANK                                                                                        SIXTY MONTH                                 CASE # 19‐15509‐BKC‐EPK
                                                                                                     CASH FLOW PROJECTIONS

      BC                  BD             BE             BF              BG             BH             BI              BJ
 1 MONTH             MONTH          MONTH          MONTH           MONTH          MONTH          MONTH          TOTALS
 2             54          55          56          57          58          59          60
 3   $ 9,314.32 $ 9,314.32 $ 9,314.32 $ 9,314.32 $ 9,314.32 $ 9,314.32 $ 9,314.32 $ 527,238.49
 4   $ 11,255.09 $ 11,255.09 $ 11,255.09 $ 11,255.09 $ 11,255.09 $ 11,255.09 $ 11,255.09 $ 637,096.30
 5   $ 20,569.40 $ 20,569.40 $ 20,569.40 $ 20,569.40 $ 20,569.40 $ 20,569.40 $ 20,569.40 $ 1,164,334.78
 6
 7   $ (10,308.44)                                 $ (10,308.44)                                 $ (10,308.44) $ (176,227.98)
 8                                                                                                             $   46,494.00
 9
10   $   2,933.00    $   2,933.00   $   2,933.00   $   2,933.00    $   2,933.00   $   2,933.00   $   2,933.00   $   175,980.00
11   $     937.92    $     937.92   $     937.92   $     937.92    $     937.92   $     937.92   $     937.92   $    53,091.15
12   $   3,001.36    $   3,001.36   $   3,001.36   $   3,001.36    $   3,001.36   $   3,001.36   $   3,001.36   $   169,892.56
13   $   6,872.28    $   6,872.28   $   6,872.28   $   6,872.28    $   6,872.28   $   6,872.28   $   6,872.28   $   398,963.70
14
15   $ 1,406.89 $ 1,406.89 $ 1,406.89 $ 1,406.89 $ 1,406.89 $ 1,406.89 $ 1,406.89 $  79,637.04
16   $   168.83 $   168.83 $   168.83 $   168.83 $   168.83 $   168.83 $   168.83 $   9,556.44
17   $ 2,813.77 $ 2,813.77 $ 2,813.77 $ 2,813.77 $ 2,813.77 $ 2,813.77 $ 2,813.77 $ 159,274.07
18   $   337.65 $   337.65 $   337.65 $   337.65 $   337.65 $   337.65 $   337.65 $  19,112.89
19   $   146.32 $   146.32 $   146.32 $   146.32 $   146.32 $   146.32 $   146.32 $   8,282.25
20   $    90.04 $    90.04 $    90.04 $    90.04 $    90.04 $    90.04 $    90.04 $   5,096.77
21   $   281.38 $   281.38 $   281.38 $   281.38 $   281.38 $   281.38 $   281.38 $  15,927.41
22              $      ‐                                                          $   1,300.00
23                                                                                $  90,000.00
24   $   500.00 $   500.00 $   500.00 $   500.00 $   500.00 $   500.00 $   500.00 $  23,500.00
25   $   725.00 $   725.00 $   725.00 $   725.00 $   725.00 $   725.00 $   725.00 $  43,500.00
26
27 $ 13,342.15       $ 13,342.15 $ 13,342.15 $ 13,342.15 $ 13,342.15 $ 13,342.15 $ 13,342.15 $                      854,150.58
28
29 $ (3,081.18) $ 7,227.25          $   7,227.25 $ (3,081.18) $        7,227.25 $     7,227.25 $ (3,081.18) $       486,412.19
30
31
32 $ 13,646.92 $ 10,565.74          $   7,833.08 $ 15,060.33 $ 11,979.14 $            9,246.40 $ 16,473.65 $        101,702.20
33
34                                                                                                              $    18,759.96
35                                                                                                              $    50,000.00
36              $ 9,959.91                                         $   9,960.00                                 $   200,000.00
37
38 $ 10,565.74       $   7,833.08 $ 15,060.33 $ 11,979.14 $            9,246.40 $ 16,473.65 $ 13,392.46 $            13,392.46




                                                                                                           Exhibit "A"
BRUCE STEVEN FRANK
                                     Case 19-15509-EPK        DocBUSINESS
                                                                   220 PROJECTION
                                                                          Filed 04/21/20                    Page 32 of 39
BKC CASE # 19‐15509‐BKC‐EPK                                         BRUCE STEVEN FRANK
                                                              FIVE YEARS FROM CONFIRMATION
                                                2019 P & L                         2020         2021         2022         2023         2024
Net Service Fees                                $          286,681.21      $ 295,281.65 $ 304,140.10 $ 313,264.30 $ 322,662.23 $ 332,342.09


Total Income                                    $         286,681.21       $ 295,281.65 $ 304,140.10 $ 313,264.30 $ 322,662.23 $ 332,342.09

Cost of Goods Sold                              $                ‐         $       ‐      $        ‐   $        ‐     $        ‐    $        ‐


Gross Profit                                    $         286,681.21       $ 295,281.65 $ 304,140.10 $ 313,264.30 $ 322,662.23 $ 332,342.09
                                                ‐
Advertising                                     $             357.71       $     442.13   $     455.39 $     469.06   $     483.13 $     497.62
Automobile Expense                              $          12,110.73       $ 14,968.86    $ 15,417.93 $ 15,880.47     $ 16,356.88 $ 16,847.59
Bank Charges                                    $             489.89       $     605.50   $     623.67 $     642.38   $     661.65 $     681.50
Charitable Contributions                        $           1,200.00       $ 1,483.20     $   1,527.70 $ 1,573.53     $   1,620.73 $ 1,669.35
Dues and Subscriptions                          $             407.71       $     503.93   $     519.05 $     534.62   $     550.66 $     567.18
Insurances                                      $          14,312.50       $ 17,690.25    $ 18,220.96 $ 18,767.59     $ 19,330.61 $ 19,910.53
Interest Expense                                $           3,634.06       $ 4,491.70     $   4,626.45 $ 4,765.24     $   4,908.20 $ 5,055.45
IT Costs                                        $             221.82       $     274.17   $     282.39 $     290.87   $     299.59 $     308.58
Licenses and Permits                            $             478.45       $     591.36   $     609.11 $     627.38   $     646.20 $     665.59
Meals                                           $           9,590.93       $ 11,854.39    $ 12,210.02 $ 12,576.32     $ 12,953.61 $ 13,342.22
Postage                                         $              86.16       $     106.49   $     109.69 $     112.98   $     116.37 $     119.86
Professional Fees                               $          10,025.00       $ 12,390.90    $ 12,762.63 $ 13,145.51     $ 13,539.87 $ 13,946.07
Rent                                            $           3,049.90       $        ‐     $        ‐   $        ‐     $        ‐   $        ‐   gave up office
Salaries and Wages                              $          36,500.00       $ 120,000.00   $ 123,600.00 $ 127,308.00   $ 131,127.24 $ 135,061.06
Telephone Expense                               $           3,397.61       $ 4,199.45     $   4,325.43 $ 4,455.19     $   4,588.85 $ 4,726.51
Travel                                          $           5,154.96       $ 6,371.53     $   6,562.68 $ 6,759.56     $   6,962.34 $ 7,171.21
Total Deductions                                $         101,017.43       $ 195,973.87   $ 201,853.08 $ 207,908.68   $ 214,145.94 $ 220,570.31


Ordinary Business Income                        $         185,663.78       $ 99,307.78 $ 102,287.01 $ 105,355.62 $ 108,516.29 $ 111,771.78

Monthly Available for Distribution              $          15,471.98       $   8,275.65 $     8,523.92 $   8,779.64 $     9,043.02 $    9,314.32




                                                                        Exhibit "A"
              Case 19-15509-EPK          Doc 220      Filed 04/21/20      Page 33 of 39




                            DINNALL FYNE & COMPANY INC.
                                 ACCOUNTING AND TAX SERVICES
                                                                                  1515 N. University Drive
                                                                                                  Ste. 101
                                                                                  Coral Springs, FL 33071
                                                                                    954-340-5696(Phone)
                                                                                  afyne@dinnallfyne.com

                                                                                         April 20, 2020
For the benefit of:
Bruce S. Frank

             Re: Assumptions for Attached 60 Month Projections –Case # 19-15509-BKC-EPK

Dear Mr. Frank:

Please find attached the cash flow forecast of your personal finances over the sixty months beginning
upon the confirmation of your Bankruptcy Plan.

The line items are as follows:

INCOME SOURCES
Distributions from Frank Consulting Services LLC
Total household income is used in this projection. Frank Consulting Services LLC projected income and
expenses are shown on the page titled Business Projection. We have compiled the financials for 2019,
its first year of operation and this is reflected in the column labeled 2019 P & L. We have made changes
to some expenses which will not be recurring like rent, as the office is no longer used, and the Debtor
works from his home.

The expenses reflect the items paid for through the business. An item to note is one car payment for the
owner of Frank Consulting Services being paid through the company. There is a separate car expense
for the Debtors auto in the sixty-month projection. Another item to note is a salary being paid to the
Debtor, which is shown as a deduction on this sheet, but reflected as income on the projection. This
amount was not paid consistently through 2019, but we were told by management that the debtor will
receive ten thousand per month as a consulting fee.

The net income amounts were divided by twelve to reflect the amount of distribution available on a
monthly basis.

Earnings and expenses were increased by a three per cent inflationary factor annually.

Management Fee Bruce Frank
These amounts are directly from the business projection.



Bruce S. Frank                                                              Case # 19-15509-BKC-EPK


                                                                                                  Page 1

                                               Exhibit "A"
               Case 19-15509-EPK         Doc 220      Filed 04/21/20       Page 34 of 39




Estimated Taxes

The Debtor and his spouse are due a refund from taxes for 2018 which is being held by the IRS pending
the conclusion of this case. That refund is shown as being received in the fourth month following
confirmation.

No federal income tax will be due in the first reporting period for 2020 as the Debtor has a large Net
Operating Loss Carryover (N.O.L.) derived from business losses in prior yearsI am reflecting an amount
due from 2020 representing the Self Employment tax from the Debtors Management fees which are not
affected by any N.O.L. There are no credits available to mitigate this tax.

The N.O.L. carried over to the next years will be lost as you must apply any cancellation of debt income
against any future tax benefits.

All subsequent years show taxes both Federal and Self employment being paid on a quarterly basis at
current tax rates as is required by the Internal Revenue Service.



EXPENSES

The amounts used are averages based on the representations by the Debtor and his spouse. I also used
the MOR’s as a guide. Vehicle expenses include the current cost of the Debtors vehicle.
All appear to be reasonable for the size of the home and vehicle driven.


Trustee Fees

The amount used is the expected liability given the historical dollar amount of transactions disbursed
from the DIP account.

Professional Fees

The amount used is a projected number of fees for Legal and Accounting Services for the case.
Fee applications will be submitted prior to confirmation of the plan.




Bruce S. Frank                                                               Case # 19-15509-BKC-EPK


                                                                                                  Page 2

                                               Exhibit "A"
                Case 19-15509-EPK         Doc 220       Filed 04/21/20      Page 35 of 39



Creditor Payments

The State of New Jersey

Most of the claim from New Jersey will be paid as part of the unsecured payment. What is left and not
disputable will be amortized with sixty months from the date of the initial petition at the current rate of
interest prescribed by the State.

Class 6
Investors Bank
The payment shown in month five is the amount that has been negotiated and has been incorporated
into the plan.

Class 7
The amount used for Class 7 General Unsecured Creditors is the projected disposable income of the
Debtor, during the five-year period paid quarterly to the unsecured creditors.

Respectfully Submitted,

/s/ Alan Fyne

Alan Fyne

Cc: Zach Shelomith




Bruce S. Frank                                                                Case # 19-15509-BKC-EPK


                                                                                                    Page 3

                                                Exhibit "A"
Case 19-15509-EPK   Doc 220   Filed 04/21/20   Page 36 of 39




                    EXHIBIT “B”


        LIQUIDATION ANALYSIS
                          Case 19-15509-EPK                      Doc 220            Filed 04/21/20               Page 37 of 39
                                                                           Exhibit "B"



Exhibit B ‐ Liquidation Analysis

Debtor's Estimated Liquidation Value of Assets

Assets:                                                            Value


Net Proceeds from Sale of 392 Eagle Dr, Jupiter, FL 33477               $0.00
Commission from Sale of Real Property                              $49,200.00    Amount is being provided to creditors as per the Plan
Non‐Exempt New Jersey Bankruptcy Claim                                  $0.00    Amount is unknown; being provided to creditors as per the Plan
Anticipated Federal Income Tax Refund(s)                                $0.00    Amount is unknown; being provided to creditors as per the Plan
50% interest in 2014 Bentley Continental W12                       $52,500.00
50% interest in 2015 Land Rover                                    $38,600.00
50% interest in 2015 Audi A7                                       $16,700.00
50% interest in Golf Cart                                           $2,000.00
Personal and Household Property                                    $18,292.50
Cash in Debtor's DIP Account                                            $0.00    Assuming any amount(s) are used to pay Allowed Admin. Exp. Claim(s)
Florida Prepaid College Savings Plans                              $21,076.55
Cash Surrender Values of Life Insurance Policies                  $141,590.99
17.5% interest in Superplay Development Group, LLC                      $0.00    Allegedly fully secured by Larsen Capital, LLC
22.5% interest in Superplay, LLC                                        $0.00    Allegedly fully secured by Larsen Capital, LLC
Claim(s) against Larsen Capital, LLC                                    $0.00    Amount is unknown; being provided to creditors as per the Plan
Interest(s) in Other Corporate Entities                                 $0.00
Avoidance Actions                                                       $0.00

Total Assets at Liquidation Value                                 $339,960.04

Less:

Lien Against 2014 Bentley Continental W12                          $52,500.00
Lien Against 2015 Land Rover                                       $38,600.00
Lien Against 2015 Audi A7                                          $16,700.00
Lien Against Stock Interest(s) in Superplay Development
Group, LLC and Superplay, LLC                                           $0.00 Fully secured (see Debtor's Accountant letter attached regarding value(s))
Exempt New Jersey Bankruptcy Claim                                      $0.00
Personal Property Exemption                                         $1,000.00
Exemption in Florida Prepaid College Savings Plans                 $21,076.55

Exemption in Cash Surrender Values of Life Insurance Policies     $141,590.99
Est. Chapter 7 admin. expenses                                     $25,000.00
Est. Chapter 11 admin. expenses                                   $150,000.00

(1) Total Non‐Exempt Assets:                                        $68,492.50
(2) Balance for unsecured claims:                                        $0.00
(3) Total unsecured claims:                                     $25,503,163.78


Percentage of Claims Which Unsecured Creditors Would
Receive or Retain in a Chapter 7 Liquidation:                                                                                                              0.0000%


Percentage of Claims Which Unsecured Creditors Would
Receive or Retain under the Plan:                                                                                                                          0.7842%




                                                                           Exhibit "B"
              Case 19-15509-EPK           Doc 220      Filed 04/21/20      Page 38 of 39




                            DINNALL FYNE & COMPANY INC.
                               ACCOUNTING AND TAX SERVICES
                                                                                    1515 N. University Drive
                                                                                                    Ste. 114
                                                                                    Coral Springs, FL 33071
                                                                                      954-340-5696(Phone)
                                                                                  afyne@dinnallfyne.com


April 21, 2020

To Whom It May Concern,
      RE:    Valuation of Superplay LLC and Superplay Development Group LLC
                     Bruce S. Frank Bankruptcy Estate

I have been asked by my client, Bruce S. Frank, to help with the valuation of two entities in which the
debtor holds a minority interest.

Those entities are: (a) Superplay Development Group, LLC (“Superplay Development”) (whereby Mr.
Frank owns 17.5% of the common shares of Superplay Development); and (b) Superplay, LLC
(“Superplay”) (whereby Mr. Frank owns 22.5% of the common shares of Superplay). (Superplay
Development and Superplay shall hereinafter be defined as the “Superplay Entities”).

Please note I am not licensed or professionally trained to prepare valuations. You cannot rely on this
opinion. I have been in business as an accountant for close to forty years though and have seen my
share of valuations and understand the methods.

I am using a common-sense method to value Mr. Frank’s share of the Superplay Entities.

I have reviewed the financial statements from 2019 as of September and have also been given a copy of
the 2019 tax return for the operating company, Superplay.

These entities have previously been valued by a licensed appraiser for the holder of the first mortgage,
Malvern Federal Savings Bank. That valuation was prepared as of April 24, 2018 and reflected a
combined value of $7,260,000.00.

The Entities have encumbrances at 12/31/19 of $5,531,615.15 on Superplay Development. In addition
to the encumbrances, there is a preferred distribution of $650,000.00 to the other shareholder, which
has priority before any assets would be split with common equity partners.

The net value of the assets after encumbrances and the preferred distribution is $1,078,384.85 based
upon the appraisal at September 2018. As stated above, Mr. Frank holds a minority share in the
Superplay Entities.

Given the COVID-19 pandemic, the liquidated share of Mr. Frank’s interest in the Superplay Entities is
nominal and of no value to any third party.




                                                Exhibit "B"
                Case 19-15509-EPK        Doc 220      Filed 04/21/20      Page 39 of 39



They are closed and will suffer losses in 2020. That is based on facts, figures, tax returns and most
importantly, common-sense, but does not reflect the future value (as post-COVID-19, this needs to be
addressed).

The real value of the Superplay Entities can only be determined by a purchaser, if any, as they are
primarily based on the goodwill and future increases of goodwill not reflected in the financial
statements. The sales of the operating company rose 61% from 2018 to 2019. That is an excellent
indicator of future performance.

Sincerely,

/s/ Alan Fyne

Alan Fyne
Dinnall Fyne & Company Inc.




                                               Exhibit "B"
